 

Exhibit 10.1

EXECUTION COPY

 

 

 

UNDERWRITING AGREEMENT

AMERICAN CAPITAL AGENCY CORP.

(a Delaware corporation)

11,500,000 Shares of Common Stock

Dated: September 28, 2010

 

 

 



--------------------------------------------------------------------------------

 

AMERICAN CAPITAL AGENCY CORP.

(a Delaware corporation)

11,500,000 Shares of Common Stock

(Par Value $0.01 Per Share)

UNDERWRITING AGREEMENT

September 28, 2010

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

UBS Securities LLC

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, NY 10013

As Representatives of the several Underwriters

Ladies and Gentlemen:

American Capital Agency Corp., a Delaware corporation (the “Company”) and
American Capital Agency Management, LLC, a Delaware limited liability company
and manager of the Company (the “Manager”), confirm their agreement with each of
the Underwriters named in Schedule I hereto (collectively, the “Underwriters,”
which term shall also include any underwriter hereinafter substituted as
provided in Section 10 hereof), for whom Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets Inc., Deutsche Bank Securities Inc. and
UBS Securities LLC are acting as representatives (in such capacity, the
“Representatives”), with respect to (i) the sale by the Company and the purchase
by the Underwriters, acting severally and not jointly, of 11,500,000 shares of
common stock, par value $0.01 per share, of the Company (“Common Stock”) and
(ii) the grant by the Company to the Underwriters, acting severally and not
jointly, of the option described in Section 2(b) hereof to purchase all or any
part of 1,725,000 additional shares of Common Stock to cover over allotments, if
any. The aforesaid 11,500,000 shares of Common Stock (the “Initial Securities”)
to be purchased by the Underwriters and all or any part of the 1,725,000 shares
of Common Stock subject to the option described in Section 2(b) hereof (the
“Option Securities”) are hereinafter called, collectively, the “Securities.”

 

1



--------------------------------------------------------------------------------

 

The Company and the Manager understand that the Underwriters propose to make a
public offering of the Securities as soon as the Representatives deem advisable
after this Agreement has been executed and delivered.

Section 1. Representations and Warranties.

(a) Representations and Warranties by the Company. The Company represents and
warrants to each Underwriter as of the date hereof, as of the Applicable Time
referred to in Section 1(a)(iii) hereof, as of the Closing Time referred to in
Section 2(c) hereof, and as of each Date of Delivery (if any) referred to in
Section 2(b) hereof, and agrees with each Underwriter, as follows:

(i) Compliance with Registration Requirements. The Company has filed with the
Securities and Exchange Commission (the “Commission”) a shelf registration
statement on Form S-3 (File No. 333-159650) under the Securities Act of 1933, as
amended (the “1933 Act”), in respect of the Common Stock (including the
Securities) on June 1, 2009, as amended by Pre-Effective Amendment No. 1 thereto
filed with the Commission on June 29, 2009, Pre-Effective Amendment No. 2
thereto filed with the Commission on July 8, 2009 and Pre-Effective Amendment
No. 3 thereto filed with the Commission on July 9, 2009, which contains a base
prospectus, to be used in connection with the public offering and sale of the
Securities; the Company satisfies all eligibility requirements for use of Form
S-3 as contemplated by such registration statement and this Agreement; such
registration statement became effective under the 1933 Act on July 13, 2009; the
Company has complied to the Commission’s satisfaction with all requests of the
Commission for additional or supplemental information with respect to such
registration statement or otherwise; no stop order suspending the effectiveness
of such registration statement or any part thereof has been issued and no
proceeding for that purpose has been initiated or, to the knowledge of the
Company, threatened by the Commission, and no notice of objection of the
Commission to the use of such form of registration statement or any
post-effective amendment thereto has been received by the Company (the base
prospectus filed as part of such registration statement, in the form in which it
has most recently been filed with the Commission on or prior to the date of this
Agreement, is hereinafter called the “Basic Prospectus”); the various parts of
such registration statement, including all exhibits thereto and any prospectus
supplement or prospectus relating to the Securities that is filed with the
Commission and deemed by virtue of Rule 430B under the 1933 Act to be part of
such registration statement (any such information that was omitted from such
registration statement at the time it became effective but that was deemed to be
a part and included in such registration statement pursuant to Rule 430B under
the 1933 Act is referred to as “430B Information”), each as amended at each time
such part of the registration statement became effective, are hereinafter
collectively called the “Registration Statement”; any registration statement
filed by the Company pursuant to Rule 462(b) under the Securities Act is
referred to as the “Rule 462 Registration Statement” and, from and after the
date and time of filing of the Rule 462(b) Registration Statement, the term
“Registration Statement” shall include the Rule 462(b) Registration Statement;
each preliminary prospectus used in connection with the offering of the
Securities that omitted Rule 430B Information, including the related Basic
Prospectus in the form first filed by the Company pursuant to Rule 424(b) under
the 1933 Act is herein called, a “Preliminary Prospectus”; the final prospectus

 

2



--------------------------------------------------------------------------------

supplement specifically relating to the Securities prepared and filed with the
Commission pursuant to Rule 424(b) under the 1933 Act is hereinafter called the
“Prospectus Supplement”; the Basic Prospectus, as amended and supplemented by
the Prospectus Supplement, is hereinafter called the “Prospectus”; any reference
herein to the Basic Prospectus, each Preliminary Prospectus or the Prospectus
shall be deemed to refer to and include the documents incorporated by reference
therein pursuant to Item 12 of Form S-3 under the 1933 Act; provided, however,
that no representation or warranty included in any exhibit to any such
incorporated document, other than the representations and warranties contained
herein, is deemed to be made to you; any reference to any amendment or
supplement to the Basic Prospectus, any Preliminary Prospectus or the Prospectus
shall be deemed to refer to and include any post-effective amendment to the
Registration Statement, any prospectus supplement or base prospectus relating to
the Securities filed with the Commission pursuant to Rule 424(b) under the 1933
Act and any documents filed under the Securities Exchange Act of 1934, as
amended (the “1934 Act”), and incorporated therein, in each case after the date
of the Basic Prospectus, each Preliminary Prospectus or the Prospectus, as the
case may be; any reference to any amendment to the Registration Statement shall
be deemed to refer to and include any annual report of the Company filed
pursuant to Section 13(a) or 15(d) of the 1934 Act after the effective date of
the Registration Statement that is incorporated by reference in the Registration
Statement.

(ii) No order preventing or suspending the use of the Registration Statement,
the Basic Prospectus, any Preliminary Prospectus, the Prospectus or any Issuer
Free Writing Prospectus has been issued by the Commission, and the Registration
Statement, the Basic Prospectus, each Preliminary Prospectus and the Prospectus,
at the time of filing thereof and at the time it became effective, as
applicable, conformed in all material respects to the requirements of the 1933
Act and the rules and regulations of the Commission thereunder (the “1933 Act
Regulations”) and did not and will not as of the Closing Time and each Date of
Delivery (if any) contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(iii) For the purposes of this Agreement, the “Applicable Time” means 9:20
a.m. (New York City time) on September 28, 2010; the applicable Issuer General
Use Free Writing Prospectus(es) issued at or prior to the Applicable Time and
each Preliminary Prospectus issued at or prior to the Applicable Time, as most
recently amended or supplemented immediately prior to the Applicable Time, taken
together (collectively, and, with respect to any Securities, together with the
information included on Schedule II hereto, all considered together, the
“General Disclosure Package”) as of the Applicable Time, the Closing Time and
each Date of Delivery (if any), does not and will not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; and each such Issuer Limited Use Free
Writing Prospectus, as supplemented by and taken together with the General
Disclosure Package as of such Applicable Time, the Closing Time and each Date of
Delivery (if any), will not include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

3



--------------------------------------------------------------------------------

 

As used in this subsection and elsewhere in this Agreement:

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the 1933 Act Regulations (“Rule 433”), relating to the
Securities that (i) is required to be filed with the Commission by the Company,
(ii) is a “road show that is a written communication” within the meaning of Rule
433(d)(8)(i), whether or not required to be filed with the Commission or
(iii) is exempt from filing pursuant to Rule 433(d)(5)(i) because it contains a
description of the Securities or of the offering that does not reflect the final
terms, in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g).

“Issuer General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors,
as evidenced by its being specified in Schedule III hereto.

“Issuer Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.

(iv) Issuer Free Writing Prospectus. Each Issuer Free Writing Prospectus, as of
its issue date and at all subsequent times through the completion of the public
offer and sale of the Securities or until any earlier date that the issuer
notified or notifies the Representatives as described in Section 3(e), did not,
does not and will not include any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement, any
Preliminary Prospectus, the Prospectus Supplement, the Prospectus, or other
prospectus deemed to be a party thereof (including any document incorporated by
reference therein) that has not been superseded or modified.

(v) Incorporation of Documents by Reference. The documents incorporated or
deemed to be incorporated by reference in the Registration Statement, the
General Disclosure Package and the Prospectus, at the time they were or
hereinafter filed with the Commission, as the case may be, complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the Commission thereunder (the “1934 Act Regulations”).

(vi) Ineligible Issuer. As of the date of this Agreement (with such date being
used as the determination date for purposes of this clause), the Company is not
an ineligible issuer (as defined in Rule 405 under the 1933 Act), without taking
account of any determination by the Commission pursuant to Rule 405 under the
1933 Act that it is not necessary that the Company be considered an ineligible
issuer (as defined in Rule 405 under the 1933 Act).

(vii) Independent Accountants. Ernst & Young LLP, who certified the financial
statements included or incorporated by reference in the Registration Statement,
the General Disclosure Package and the Prospectus, is an independent public
accounting firm as required by the 1933 Act and the 1933 Act Regulations, the
1934 Act and the 1934 Act Regulations, and the Public Company Accounting
Oversight Board (United States).

 

4



--------------------------------------------------------------------------------

 

(viii) Financial Statements. The financial statements included or incorporated
by reference in the Registration Statement, the General Disclosure Package and
the Prospectus, together with the related notes, present fairly the financial
position of the Company and its consolidated subsidiaries at the dates indicated
and the statement of operations, stockholders’ equity and cash flows of the
Company and its consolidated subsidiaries for the periods specified; said
financial statements have been prepared in conformity with U.S. generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved. The selected financial data incorporated by reference in
the General Disclosure Package and the Prospectus present fairly the information
shown therein and was compiled on a basis consistent with that of the audited
financial statements included or incorporated by reference in the Registration
Statement. Any disclosures contained in the Registration Statement, the General
Disclosure Package or the Prospectus, or incorporated by reference therein,
regarding “non-GAAP financial measures” (as such term is defined by the rules
and regulations of the Commission) comply with Regulation G under the 1934 Act
and Item 10 of Regulation S-K under the 1933 Act, to the extent applicable.

(ix) No Material Adverse Change in Business. Since the respective dates as of
which information is given in the General Disclosure Package or the Prospectus
(in each case exclusive of any amendments or supplements thereto subsequent to
their respective dates), except as otherwise stated therein, (A) there has been
no material adverse change in the condition, financial or otherwise, or in the
earnings and business affairs or business prospects of the Company together with
its consolidated subsidiaries, all of which are listed on Schedule IV attached
hereto (each, a “Subsidiary,” and collectively, the “Subsidiaries”), considered
as one enterprise, whether or not arising in the ordinary course of business (a
“Material Adverse Effect”), (B) there have been no transactions entered into by
the Company or any of its Subsidiaries, other than those in the ordinary course
of business, which are material with respect to the Company and its Subsidiaries
considered as one enterprise, (C) there has been no obligation, contingent or
otherwise, directly or indirectly incurred by the Company or any of its
Subsidiaries considered as one enterprise that could reasonably be likely to
have a Material Adverse Effect and (D) except for regular quarterly dividends on
the Common Stock in amounts per share that are consistent with past practice,
there has been no dividend or distribution of any kind declared, paid or made by
the Company on any class of its capital stock.

(x) Good Standing of the Company. The Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Delaware and has the corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the Registration
Statement, the General Disclosure Package and the Prospectus and to enter into
and perform its obligations under this Agreement; and the Company is duly
qualified as a foreign corporation to transact business and is in good standing
in each other jurisdiction in which such qualification is required, whether by
reason of the ownership or leasing of property or the conduct of business,
except where the failure, individually or in the aggregate, so to qualify or to
be in good standing would not result in a Material Adverse Effect.

(xi) Good Standing of Subsidiaries. Each Subsidiary is duly incorporated or
organized and is validly existing and in good standing under the laws of the
jurisdiction

 

5



--------------------------------------------------------------------------------

of its incorporation or organization, with requisite power and authority to own,
lease and operate its properties and to conduct its business as described in the
Registration Statement, the General Disclosure Package and the Prospectus, and
to consummate the transactions contemplated hereby. Each Subsidiary is duly
qualified as a foreign corporation, limited liability company, partnership or
trust to transact business and is in good standing in each other jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure so to
qualify or to be in good standing would not result in a Material Adverse Effect;
except as otherwise disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, all of the issued and outstanding equity
interests in each Subsidiary have been duly authorized and validly issued, are
fully paid and non-assessable and are owned by the Company, directly or
indirectly, free and clear of any security interests, mortgages, pledges, liens,
encumbrances, claims or equitable interests; none of the outstanding equity
interests in any Subsidiary was issued in violation of, or subject to, any
preemptive right, co-sale right, registration right, right of first refusal or
other similar rights of equity holders or any other person arising by operation
of law, under the organizational documents of each Subsidiary, under any
agreement to which any Subsidiary is a party or otherwise. The Company does not
own or control, directly or indirectly, any equity interest in any corporation,
joint venture, limited liability company, association or other entity other than
the Subsidiaries. The Company does not, and did not as of June 30, 2010, have
any “significant subsidiaries” (as defined in Rule 1-02(w) of Regulation S-X).

(xii) Capitalization. As of the date hereof, (A) 150,000,000 shares of Common
Stock were authorized for issuance, of which 38,966,805 shares were issued and
outstanding and (B) 10,000,000 shares of preferred stock, par value $0.01 per
share of the Company were authorized for issuance, none of which were issued or
outstanding. The issued and outstanding shares of capital stock of the Company
have been duly authorized and validly issued and are fully paid and
non-assessable; none of the outstanding shares of capital stock was issued in
violation of the preemptive or other similar rights of any securityholder of the
Company. Upon completion of the issuance and sale of the Securities pursuant to
this Agreement, the capitalization of the Company will be as set forth in the
Prospectus in the column entitled “As Adjusted for This Offering” under the
caption “Capitalization.” Except as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, there are no outstanding
(A) securities or obligations of the Company or any of the Subsidiaries
convertible into or exchangeable for any equity interests of the Company or any
such Subsidiary, (B) warrants, rights or options to subscribe for or purchase
from the Company or any such Subsidiary any such equity interests or any such
convertible or exchangeable securities or obligations or (C) obligations of the
Company or any such Subsidiary to issue any equity interests, any such
convertible or exchangeable securities or obligation, or any such warrants,
rights or options. The Company’s Common Stock has been registered pursuant to
Section 12(b) of the 1934 Act and is authorized for trading on the Nasdaq Global
Select Market ( “Nasdaq”), and the Company has taken no action designed to, or
likely to have the effect of, terminating the registration of the Common Stock
from Nasdaq, nor has the Company received any notification that the Commission
or Nasdaq is contemplating terminating such registration or listing. The Company
is in compliance with the current listing standards of Nasdaq.

 

6



--------------------------------------------------------------------------------

 

(xiii) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company. This Agreement conforms in all material
respects to the description thereof in the Registration Statement, the General
Disclosure Package and the Prospectus.

(xiv) Description of Securities. The Securities conform to all statements
relating thereto contained in the Registration Statement, the General Disclosure
Package and the Prospectus and such descriptions conform to the rights set forth
in the instruments defining the same; no holder of the Securities will be
subject to personal liability by reason of being such a holder.

(xv) Absence of Defaults and Conflicts. The Company is not in violation of its
Amended and Restated Certificate of Incorporation (“Charter”) or its Amended and
Restated Bylaws (“Bylaws”). No Subsidiary is in violation of its organizational
documents (including, without limitation, partnership and limited liability
company agreements). Neither the Company nor any of its Subsidiaries is in
default in the performance or observance (nor has any event occurred which with
notice, lapse of time or both would constitute a default in the observance or
performance) of any obligation, agreement, covenant or condition contained in
any contract, indenture, mortgage, deed of trust, loan or credit agreement,
note, lease or other agreement or instrument to which the Company or any
Subsidiary is a party or by which the Company or any Subsidiary may be bound, or
to which any of the property or assets of the Company or any Subsidiary is
subject (collectively, “Agreements and Instruments”), except for such defaults
that would not result in a Material Adverse Effect; and the execution, delivery
and performance by the Company of this Agreement and the consummation of the
transactions contemplated herein (including the issuance and sale of the
Securities and the use of the proceeds from the sale of the Securities as
described in the Registration Statement, the General Disclosure Package and the
Prospectus under the caption “Use of Proceeds”) and compliance by the Company
with its obligations hereunder and thereunder have been duly authorized by all
necessary corporate action and do not and will not, whether with or without the
giving of notice or passage of time or both, conflict with or constitute a
breach of, or default or Repayment Event (as defined below) under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any Subsidiary pursuant to, the Agreements and
Instruments (except for such conflicts, breaches, defaults or Repayment Events
or liens, charges or encumbrances that would not result in a Material Adverse
Effect), nor will such action result in any violation of the provisions of the
Charter or Bylaws of the Company or the organizational documents of any
Subsidiary (including, without limitation, partnership and limited liability
company operating agreements), any applicable law, statute, rule, regulation,
judgment, order, writ or decree of any government, government instrumentality or
court, domestic or foreign, having jurisdiction over the Company or any
Subsidiary or any of their assets, properties or operations. As used herein, a
“Repayment Event” means any event or condition which gives the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any Subsidiary.

(xvi) Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic

 

7



--------------------------------------------------------------------------------

or foreign, now pending, or, to the knowledge of the Company (without further
inquiry), threatened, against or affecting the Company or any Subsidiary, which
is required to be disclosed in the Registration Statement, the General
Disclosure Package or the Prospectus (other than as disclosed therein), or which
would reasonably be expected to result in a Material Adverse Effect, or which
would reasonably be expected to materially and adversely affect the properties
or assets thereof or the consummation of the transactions contemplated in this
Agreement or the performance by the Company of its obligations hereunder; the
aggregate of all pending legal or governmental proceedings to which the Company
or any Subsidiary is a party or of which any of their respective property or
assets is the subject which are not described in the Registration Statement,
including ordinary routine litigation incidental to the business, would not,
individually or in the aggregate, result in a Material Adverse Effect.

(xvii) Accuracy of Exhibits. There are no contracts or documents that are
required to be described in the Registration Statement, the General Disclosure
Package or the Prospectus or the documents incorporated by reference therein or
to be filed as exhibits thereto which have not been described in all material
respects and filed as required by Item 601(b) of Regulation S-K under the 1933
Act. The copies of all contracts, agreements, instruments and other documents
(including governmental licenses, authorizations, permits, consents and
approvals and all amendments or waivers relating to any of the foregoing) that
have been furnished to the Underwriter or its counsel are complete and genuine
and include all material collateral and supplemental agreements thereto.

(xviii) Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is required in connection with the
offering, issuance or sale of the Securities hereunder or the consummation of
the transactions contemplated by this Agreement, except such as have been
already obtained or as may be required under the 1933 Act or the 1933 Act
Regulations or state securities laws or the rules of the Financial Industry
Regulatory Authority, Inc. (the “FINRA”).

(xix) Absence of Manipulation. Other than permitted activity pursuant to
Regulation M under the 1934 Act, neither the Company nor any of its affiliates,
as such term is defined in Rule 501(b) under the 1933 Act (each, an
“Affiliate”), has taken, nor will the Company or any of its Affiliates take,
directly or indirectly, any action that is designed to, has constituted or would
be expected to cause or result in stabilization or manipulation of the price of
any security of the Company to facilitate the sale or resale of the Securities.

(xx) Possession of Licenses and Permits. The Company and its Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
issued by the appropriate federal, state, local or foreign regulatory agencies
or bodies necessary to conduct the business now operated by them as described in
the Registration Statement, the General Disclosure Package and the Prospectus
(collectively, the “Intangibles”), except where the failure so to possess is not
reasonably likely to, individually or in the aggregate, result in a Material
Adverse Effect; the Company and its Subsidiaries are in compliance with the
terms and conditions of all such Intangibles, except where the failure so to
comply would not, individually or in the aggregate, result in a Material Adverse

 

8



--------------------------------------------------------------------------------

Effect; all of the Intangibles are valid and in full force and effect, except
when the invalidity of such Intangibles or the failure of such Intangibles to be
in full force and effect is not reasonably likely to, individually or in the
aggregate, result in a Material Adverse Effect; the Company and its Subsidiaries
have not received any notice of proceedings relating to the revocation or
modification of any such Intangibles which, individually or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, would be reasonably
likely to result in a Material Adverse Effect; the Company and its Subsidiaries
have not violated or received written notice of any infringement of or conflict
with (and the Company does not know of any such infringement of or conflict
with) asserted rights of others with respect to any such Intangibles, except
where the infringement of or conflict with is not reasonably likely to,
individually or in the aggregate, result in a Material Adverse Effect.

(xxi) Personal Property. Neither the Company nor any Subsidiary owns any real
property or holds any real property lease. The Company and its Subsidiaries have
good title to all personal property, if any, owned by them, in each case, free
and clear of all liens, security interests, pledges, charges, encumbrances,
mortgages and defects, except as are disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus or as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(xxii) Investment Company Act. The Company is not required to register as an
“investment company” under the Investment Company Act of 1940, as amended (the
“1940 Act”).

(xxiii) Registration Rights. Except as disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus or which have been waived,
there are no persons with registration or other similar rights to have any
equity or debt securities, including securities that are convertible into or
exchangeable for equity securities, registered pursuant to the Registration
Statement or otherwise registered by the Company under the 1933 Act; no person
has a right of participation, first refusal or similar right with respect to the
sale of the Securities by the Company.

(xxiv) Accounting Controls and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (A) transactions are executed in accordance
with management’s general or specific authorization; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (C) receipts and
expenditures are being made only in accordance with management’s general or
specific authorization; (D) access to assets is permitted only in accordance
with management’s general or specific authorization; and (E) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as described in the Registration Statement, the General Disclosure
Package and the Prospectus, since the end of the Company’s most recent audited
fiscal year, there has been (A) no material weakness in the Company’s internal
control over financial reporting (whether or not remediated) and (B) no change
in the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. The Company and its

 

9



--------------------------------------------------------------------------------

Subsidiaries, considered as one enterprise, have established and currently
maintain disclosure controls and procedures that comply with Rule 13a-15 under
the 1934 Act and the Company has determined that such disclosure controls and
procedures are effective in compliance with Rule 13a-15 under the Exchange Act.

(xxv) No Commissions. Neither the Company nor any of its Subsidiaries is a party
to any contract, agreement or understanding with any person (other than as
contemplated by this Agreement) that would give rise to a valid claim against
the Company or any of its Subsidiaries or the Underwriter for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Securities by the Underwriter under this Agreement.

(xxvi) Actively-Traded Security. The Common Stock is an “actively-traded
security” exempted from the requirements of Rule 101 of Regulation M under the
1934 Act by subsection (c)(1) of such rule.

(xxvii) Compliance with the Sarbanes-Oxley Act. There is and has been no failure
on the part of the Company or any of the Company’s directors or officers, in
their capacities as such, to comply in all material respects with any applicable
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications.

(xxviii) Payment of Taxes. All tax returns of the Company and its Subsidiaries
required by law to be filed have been filed and all taxes shown by such returns
or otherwise assessed, which are due and payable, have been paid, except
assessments against which appeals have been or will be promptly taken and as to
which adequate reserves have been provided. The charges, accruals and reserves
on the books of the Company in respect of any income and corporation tax
liability for any years not finally determined are adequate to meet any
assessments or re-assessments for additional income tax for any years not
finally determined, except to the extent of any inadequacy that would not result
in a Material Adverse Effect.

(xxix) Absence of Transfer Taxes. There are no transfer taxes or other similar
fees or charges under federal law or the laws of any state, or any political
subdivision thereof, required to be paid in connection with the execution and
delivery of this Agreement or the sale by the Company of the Securities under
this Agreement.

(xxx) Insurance. The Company and its Subsidiaries carry or are entitled to the
benefits of insurance, with financially sound and reputable insurers, in such
amounts and covering such risks as is generally maintained by companies of
established repute engaged in the same or similar business, and all such
insurance is in full force and effect. The Company has no reason to believe that
it or any Subsidiary will not be able (A) to renew its existing insurance
coverage as and when such policies expire or (B) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not result in a Material
Adverse Effect. Neither the Company nor any Subsidiary has been denied any
material insurance coverage which it has sought or for which it has applied.

 

10



--------------------------------------------------------------------------------

 

(xxxi) Statistical and Market-Related Data. The statistical and market-related
data included in the Registration Statement, the General Disclosure Package and
the Prospectus are based on or derived from sources that the Company believes to
be reliable and accurate as of the respective dates of such documents, and the
Company has obtained the written consent to the use of such data from such
sources to the extent required.

(xxxii) Foreign Corrupt Practices Act. None of the Company, any Subsidiary or,
to the knowledge of the Company, any director, officer, agent, employee,
Affiliate or other person acting on behalf of the Company or any of its
Subsidiaries, is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA. The Company and the Subsidiaries
have conducted their respective businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

(xxxiii) Money Laundering Laws. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.

(xxxiv) OFAC. None of the Company, any Subsidiary or, to the knowledge of the
Company, any director, officer, agent, employee, Affiliate or person acting on
behalf of the Company or any of its Subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

(xxxv) Related Party Transactions. No relationship, direct or indirect, exists
between or among the Company or any of its Subsidiaries on the one hand, and the
directors, officers, trustees, managers, stockholders, partners, customers or
suppliers of the Company or any of the Subsidiaries on the other hand, which
would be required by the 1933 Act or by the 1933 Regulations to be described in
the Registration Statement, the General Disclosure Package and the Prospectus,
which is not so described.

 

11



--------------------------------------------------------------------------------

 

(xxxvi) Noncompetition; Nondisclosure. Neither the Company nor any officer of
the Company is subject to any noncompete, nondisclosure, confidentiality,
employment, consulting or similar arrangement that would be violated by the
present or proposed business activities of the Company as described in the
Registration Statement, the General Disclosure Package and the Prospectus.

(xxxvii) Pending Proceedings and Examinations. The Registration Statement is not
the subject of a pending proceeding or examination under Section 8(d) or 8(e) of
the 1933 Act, and the Company is not the subject of a pending proceeding under
Section 8A of the 1933 Act in connection with the offering of the Securities.

(xxxviii) REIT Status. Commencing with its initial taxable year ended
December 31, 2008, the Company has been organized and operated in conformity
with the requirements for qualification and taxation as a real estate investment
trust (“REIT”) under the Internal Revenue Code of 1986, as amended, and the
regulations and published interpretations thereunder (collectively, the “Code”),
and the Company’s current and proposed method of operations as described in the
Registration Statement, the General Disclosure Package and the Prospectus will
enable it to continue to meet the requirements for qualification and taxation as
a REIT under the Code for its taxable year ending December 31, 2010 and
thereafter. No transaction or other event has occurred that could cause the
Company to not be able to qualify as a REIT for its taxable year ending
December 31, 2010 or future taxable years. Except as otherwise disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus, the
Company and each of its Subsidiaries have no intention of changing their
operations or engaging in activities that would cause the Company to fail to
qualify, or make economically undesirable the Company’s continued qualification,
as a REIT under the Code.

(xxxix) Tax Opinion. With respect to each legal opinion as to Federal income tax
matters provided to the Underwriters pursuant to Section 5(b) hereof, the
Company’s representatives have discussed with its counsel, Skadden, Arps, Slate,
Meagher & Flom LLP, the officer’s certificate supporting each such opinion, and
where representations in such officer’s certificate involve terms defined in the
Code, the Treasury regulations thereunder, published rulings of the Internal
Revenue Service or other relevant authority, the Company’s representatives are
satisfied after their discussions with their counsel in their understanding of
such terms and are capable of making such representations.

(xl) Description of Organization and Method of Operations. The description of
the Company’s organization and current and proposed method of operations and its
qualification and taxation as a REIT set forth in the Registration Statement,
the General Disclosure Package and the Prospectus is accurate in all material
respects and presents fairly the matters referred to therein. The Company’s
conflicts of interest, operating policies, investment guidelines and operating
restrictions described or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus accurately reflect
in all material respects the guidelines and policies of the Company with respect
to the operation of its business, and no material deviation from such guidelines
or policies is currently contemplated.

(xli) Director Independence. Each of the independent directors (or independent
director nominees, once appointed, if applicable) named in the Registration

 

12



--------------------------------------------------------------------------------

Statement, the General Disclosure Package and Prospectus satisfies the
independence standards established by Nasdaq and, with respect to members of the
Company’s audit committee, the enhanced independence standards contained in Rule
10A-3(b)(1) promulgated by the Commission under the 1934 Act.

(xlii) Broker/Dealer Status. The Company is not required to register as a
“broker” or “dealer” in accordance with the provisions of the rules and the 1934
Act Regulations and does not, directly or indirectly through one or more
intermediaries, control or have any other association with (within the meaning
of Article I of the By-laws of the FINRA) any member firm of the FINRA. No
relationship, direct or indirect, exists between or among the Company, on the
one hand, and the directors, officers or stockholders of the Company, on the
other hand, which is required by the rules of the FINRA to be described in the
Registration Statement, the General Disclosure Package and the Prospectus, which
is not so described.

(xliii) Dividends/Distributions. Except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, no Subsidiary is
currently prohibited, directly or indirectly, from paying any dividends or
distributions to the Company to the extent permitted by applicable law, from
making any other distribution on such Subsidiary’s issued and outstanding
capital stock or other equity interests, from repaying to the Company any loans
or advances to such Subsidiary from the Company or from transferring any of the
property or assets of such Subsidiary to the Company.

(b) Representations and Warranties by the Manager. The Manager represents and
warrants to each Underwriter as of the date hereof as of the Applicable Time, as
of the Closing Time, and, as of each such Date of Delivery (if any) and agrees
with each Underwriter, as follows:

(i) Good Standing of the Manager. The Manager has been duly formed and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware and has power and authority to conduct its business as
described in the Registration Statement, the General Disclosure Package and the
Prospectus and to enter into and perform its obligations under this Agreement;
and the Manager is duly qualified as a foreign limited liability company to
transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect.

(ii) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Manager and constitutes a valid and binding
agreement of the Manager enforceable in accordance with its terms, except in
each case as may be limited by (A) bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or thereafter in effect relating to
creditors’ rights generally and (B) general equitable principles and the
discretion of the court before which any proceeding therefor may be brought.

(iii) Absence of Defaults and Conflicts. The Manager is not in violation of its
organizational documents or in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or

 

13



--------------------------------------------------------------------------------

instrument to which the Manager is a party or by which it may be bound, or to
which any of the property or assets of the Manager is subject (collectively, the
“Manager Agreements and Instruments”), or in violation of any law, statute,
rule, regulation, judgment, order or decree, except for such violations or
except for such defaults that would not result in a material adverse effect on
the condition, financial or otherwise, or in the business affairs, business
prospects or regulatory status of the Manager, whether or not arising in the
ordinary course of business, or that would otherwise prevent the Manager from
carrying out its obligations under this Agreement (a “Manager Material Adverse
Effect”). The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated herein and in the Registration
Statement, the General Disclosure Package and the Prospectus and compliance by
the Manager with its obligations under this Agreement do not and will not,
whether with or without the giving of notice or passage of time or both,
conflict with or constitute a breach of, or default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Manager pursuant to the Manager Agreements and Instruments, nor
will such action result in any violation of the provisions of the limited
liability company operating agreement or other organizational documents of the
Manager or any applicable law, statute, rule, regulation, judgment, order, writ
or decree of any government, government instrumentality or court, domestic or
foreign, having jurisdiction over the Manager or any of its assets, properties
or operations, except as would not result in a Manager Material Adverse Effect.

(iv) Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Manager,
threatened, against or affecting the Manager, except for such matters that could
not, individually or in the aggregate, result in a Manager Material Adverse
Effect.

(v) Absence of Further Requirements. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any court or
governmental authority or agency is required in connection with the offering or
sale of the Securities hereunder or the consummation of the transactions
contemplated by this Agreement, except such as have been already obtained or as
may be required under the 1933 Act or the 1933 Act Regulations or state
securities laws or the rules of the FINRA.

(vi) Financial Resources. The Manager has the financial and other resources
available to it necessary for the performance of its services and obligations as
contemplated in the Registration Statement, the General Disclosure Package and
the Prospectus and under this Agreement and the Management Agreement between the
Company and the Manager, dated May 20, 2008 (the “Management Agreement”).

(vii) Possession of Licenses and Permits. The Manager possesses such Intangibles
issued by the appropriate federal, state, local or foreign regulatory agencies
or bodies necessary to conduct its business as described in the Registration
Statement, the General Disclosure Package and the Prospectus, except where the
failure so to possess would not, individually or in the aggregate, result in a
Manager Material Adverse Effect; the Manager is in compliance with the terms and
conditions of all such Intangibles, except where the failure so to comply would
not, individually or in the aggregate, result in a Manager Material Adverse
Effect; all of the Intangibles are valid and in full force

 

14



--------------------------------------------------------------------------------

and effect, except when the invalidity of such Intangibles or the failure of
such Intangibles to be in full force and effect would not have a Manager
Material Adverse Effect; and the Manager has not received any notice of
proceedings relating to the revocation or modification of any such Intangibles
which, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a Manager Material Adverse Effect.

(viii) Employment; Noncompetition; Nondisclosure. Except for any transfer of
employees of ACAS to the Manager or as otherwise disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, the Manager has
not been notified that any executive officer of the Company or the Manager plans
to terminate his or her employment with the Manager or ACAS, as applicable.

(ix) Investment Advisers Act. The Manager is not prohibited by the Investment
Advisers Act of 1940, as amended (the “Advisers Act”), or the rules and
regulations thereunder, from performing its obligations under the Management
Agreement as described in the Registration Statement, the General Disclosure
Package and the Prospectus; and the Manager is not registered and is not
required to register as an investment adviser under the Advisers Act.

Section 2. Sale and Delivery to Underwriters; Closing.

(a) Initial Securities. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, the
Company agrees to sell to each Underwriter, severally and not jointly, and each
Underwriter, severally and not jointly, agrees to purchase from the Company, at
a price of $24.83 per share of Common Stock, the number of Initial Securities
set forth in Schedule I opposite the name of such Underwriter, plus any
additional number of Initial Securities which such Underwriter may become
obligated to purchase pursuant to the provisions of Section 10 hereof, subject,
in each case, to such adjustments among the Underwriters as the Representatives
in their sole discretion shall make to eliminate any sales or purchases of
fractional securities.

(b) Option Securities. In addition, on the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Company hereby grants an option to the Underwriters, severally and
not jointly, to purchase up to an additional 1,725,000 shares of Common Stock,
at the price per share set forth in paragraph (a) above. The option hereby
granted will expire 30 days after the date hereof and may be exercised in whole
or in part at any time on or before the 30th day after the date hereof only for
the purpose of covering overallotments, which may be made in connection with the
offering and distribution of the Initial Securities upon notice by the
Representatives to the Company setting forth the number of Option Securities as
to which the several Underwriters are then exercising the option and the time
and date of payment and delivery for such Option Securities. Any such time and
date of delivery (a “Date of Delivery”) shall be determined by the
Representatives, but shall not be later than seven full business days after the
exercise of said option. If the option is exercised as to all or any portion of
the Option Securities, each of the Underwriters, acting severally and not
jointly, will purchase that proportion of the total number of Option Securities
then being purchased which the number of Initial Securities set forth in
Schedule I opposite the name of such Underwriter bears to the total number of
Initial Securities, subject in each case to such adjustments as the
Representatives in their sole discretion shall make to eliminate any sales or
purchases of fractional shares.

 

15



--------------------------------------------------------------------------------

 

(c) Payment. The Securities shall be delivered by the Company to the
Representatives, including, at the option of the Representatives, through the
facilities of DTC for the account of the Representatives, against payment by the
Representatives of the purchase price therefor by wire transfer of immediately
available funds to a bank account designated by the Company. The time and date
of such delivery and payment shall be 10:00 a.m. (New York City time) on the
third (fourth, if the pricing occurs after 4:30 p.m. (New York City time) on any
given day) business day after the date hereof, or such other time not later than
ten business days after such date as shall be agreed upon by the Representatives
and the Company (such time and date of payment and delivery being herein called
“Closing Time”).

In addition, in the event that any or all of the Option Securities are purchased
by the Underwriters, payment of the purchase price for, and delivery of
certificates for, such Option Securities shall be made at the above-mentioned
offices, or at such other place as shall be agreed upon by the Representatives
and the Company, on each Date of Delivery as specified in the notice from the
Representatives to the Company.

Section 3. Covenants of the Company and the Manager. The Company and the Manager
covenant with each Underwriter as follows:

(a) Compliance with Securities Regulations and Commission Requests. The Company,
subject to Section 3(b) hereof, will comply with the requirements of Rule 430B
and will notify the Representatives promptly, and confirm the notice in writing,
(i) when any post-effective amendment to the Registration Statement shall have
been declared effective, or any supplement to the Prospectus or any amended
Prospectus shall have been filed, (ii) of the receipt of any comments from the
Commission, (iii) of any request by the Commission for any amendment to the
Registration Statement or any amendment or supplement to the Prospectus or for
additional information, (iv) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement, or of any order
preventing or suspending the use of any Preliminary Prospectus, or of the
suspension of the qualification of the Securities for offering or sale in any
jurisdiction, or of the initiation or threatening of any proceedings for any of
such purposes or of any examination pursuant to Section 8(e) of the 1933 Act
concerning the Registration Statement and (v) if the Company becomes the subject
of a proceeding under Section 8A of the 1933 Act in connection with the offering
of the Securities. The Company will effect the filings required under Rule
424(b), in the manner and within the time period required by Rule 424(b)
(without reliance on Rule 424(b)(8)). The Company will make every reasonable
effort to prevent the issuance of any stop order and, if any stop order is
issued, to obtain the lifting thereof at the earliest possible moment.

(b) Filing of Amendments and Exchange Act Documents. The Company will give the
Representatives notice of its intention to file or prepare any amendment to the
Registration Statement (including any filing under Rule 462(b)) or any
amendment, supplement or revision to any Preliminary Prospectus or to the
Prospectus, whether pursuant to the 1933 Act, the 1934 Act or otherwise, and the
Company will furnish the Representatives with copies of any such documents a
reasonable amount of time prior to such proposed filing or use, as the case may
be, and will not file or use any such document to which the Representatives or
counsel for the Underwriters shall reasonably object, except as required by law.
The Company has given the

 

16



--------------------------------------------------------------------------------

Representatives notice of any filings made pursuant to the 1934 Act or 1934 Act
Regulations within 48 hours prior to the execution of this Agreement; the
Company will give the Representatives notice of its intention to make any such
filing from the execution of this Agreement to the Closing Time and will furnish
the Representatives with copies of any such documents a reasonable amount of
time prior to such proposed filing and will not file or use any such document to
which the Representatives or counsel for the Representatives shall reasonably
object, except as required by law.

(c) Delivery of Registration Statements. The Company has furnished or will
deliver to the Representatives and counsel for the Underwriters, without charge,
conformed copies of the Registration Statement and of each amendment thereto
(including exhibits filed therewith or incorporated by reference therein and
documents incorporated or deemed to be incorporated by reference therein or
otherwise deemed to be a part thereof) and conformed copies of all consents and
certificates of experts, and will also deliver to the Representatives, without
charge, a conformed copy of the Registration Statement and of each amendment
thereto (without exhibits) for each of the Underwriters. The copies of the
Registration Statement and each amendment thereto furnished to the Underwriters
will be identical to the electronically transmitted copies thereof filed with
the Commission pursuant to the Electronic Data Gathering, Analysis and Retrieval
system (“EDGAR”), except to the extent permitted by Regulation S-T.

(d) Delivery of Prospectuses. The Company has delivered to each Underwriter,
without charge, as many copies of each Preliminary Prospectus as such
Underwriter reasonably requested, and the Company hereby consents to the use of
such copies for purposes permitted by the 1933 Act. The Company will furnish to
each Underwriter, without charge, during the period when the Prospectus is
required to be delivered under the 1933 Act, such number of copies of the
Prospectus (as amended or supplemented) as such Underwriter may reasonably
request. The Prospectus and any amendments or supplements thereto furnished to
the Underwriters will be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.

(e) Continued Compliance with Securities Laws. The Company will comply with the
1933 Act and the 1933 Act Regulations and the 1934 Act and the 1934 Act
Regulations so as to permit the completion of the distribution of the Securities
as contemplated in this Agreement and in the Prospectus. If at any time when a
prospectus is required by the 1933 Act to be delivered in connection with sales
of the Securities, any event shall occur or condition shall exist as a result of
which it is necessary, in the opinion of counsel for the Underwriters or for the
Company, to amend the Registration Statement or amend or supplement the
Prospectus in order that the Prospectus will not include any untrue statements
of a material fact or omit to state a material fact necessary in order to make
the statements therein not misleading in the light of the circumstances existing
at the time it is delivered to a purchaser, or if it shall be necessary, in the
opinion of such counsel, at any such time to amend the Registration Statement or
amend or supplement the Prospectus in order to comply with the requirements of
the 1933 Act or the 1933 Act Regulations, the Company will promptly prepare and
file with the Commission, subject to Section 3(b), such amendment or supplement
as may be necessary to correct such statement or omission or to comply with such
requirements, the Company will use its best efforts to have such amendment
declared effective as soon as practicable (if it is not an automatic shelf
registration statement with respect to the Securities) and the Company will
furnish to the Underwriters such number of copies of such amendment or
supplement as the Underwriters may reasonably request. If at any time following
issuance of an Issuer Free Writing Prospectus there occurred or occurs

 

17



--------------------------------------------------------------------------------

an event or development as a result of which such Issuer Free Writing Prospectus
conflicted or would conflict with the information contained in the Registration
Statement, the General Disclosure Package or the Prospectus, or would include an
untrue statement of a material fact or omitted or would omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances prevailing at that subsequent time, not misleading, the Company
will promptly notify the Representatives and will promptly amend or supplement,
at its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission.

(f) Blue Sky Qualifications. The Company will use its best efforts, in
cooperation with the Underwriters, to qualify the Securities for offering and
sale under the applicable securities laws of such states and other jurisdictions
(domestic or foreign) as the Representatives may designate and to maintain such
qualifications in effect for a period of not less than one year from the date
hereof; provided, however, that the Company shall not be obligated to file any
general consent to service of process or to qualify as a foreign corporation or
as a dealer in securities in any jurisdiction in which it is not so qualified or
to subject itself to taxation in respect of doing business in any jurisdiction
in which it is not otherwise so subject.

(g) Rule 158. The Company will timely file such reports pursuant to the 1934 Act
as are necessary in order to make generally available to its security holders as
soon as practicable an earnings statement for the purposes of, and to provide to
the Underwriters the benefits contemplated by, the last paragraph of
Section 11(a) of the 1933 Act.

(h) Use of Proceeds. The Company will use the net proceeds received by it from
the sale of the Securities in the manner specified in the General Disclosure
Package and the Prospectus under “Use of Proceeds.”

(i) Listing. The Company will use its best efforts to effect and maintain the
quotation of the Securities on Nasdaq.

(j) Restriction on Sale of Securities. During a period of 30 days from the date
of the Prospectus, the Company will not, without the prior written consent of
the Representatives, (i) directly or indirectly, offer, pledge, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase or otherwise
transfer or dispose of any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for shares of Common Stock or file any
registration statement under the 1933 Act with respect to any of the foregoing
or (ii) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of the shares of Common Stock, whether any such swap or transaction
described in clause (i) or (ii) above is to be settled by delivery of shares of
Common Stock or such other securities, in cash or otherwise. The foregoing
sentence shall not apply to the (A) Securities to be sold hereunder, (B) any
shares of Common Stock sold pursuant to the Company’s Direct Stock Purchase
Program and Dividend Reinvestment Program; provided that the Company shall not
grant any purchase volume waivers under such plan during the period of 30 days
from the date of the Prospectus, (C) any shares of Common Stock issued or
options to purchase Common Stock granted pursuant to existing employee benefit
plans of the Company or (D) any shares of Common Stock issued pursuant to any
non-employee director stock plans or dividend reinvestment plans.

 

18



--------------------------------------------------------------------------------

 

(k) Issuer Free Writing Prospectuses. Each of the Company and the Manager
represents and agrees that, unless it obtains the prior consent of the
Representatives, and each Underwriter represents and agrees that, unless it
obtains the prior consent of the Company, the Manager and the Representatives,
it has not made and will not make any offer relating to the Securities that
would constitute an “issuer free writing prospectus,” as defined in Rule 433, or
that would otherwise constitute a “free writing prospectus,” as defined in Rule
405, required to be filed with the Commission. Any such free writing prospectus
consented to by the Company, the Manager and the Representatives is hereinafter
referred to as a “Permitted Free Writing Prospectus.” Each of the Company and
the Manager represents that it has treated or agrees that it will treat each
Permitted Free Writing Prospectus as an “issuer free writing prospectus,” as
defined in Rule 433, and has complied and will comply with the requirements of
Rule 433 applicable to any Permitted Free Writing Prospectus, including timely
filing with the Commission where required, legending and record keeping.

(l) Share Price Manipulation. Each of the Company and the Manager agrees that it
will not, and will cause its respective officers and directors (and in the case
of the Manager, ACAS) and their respective subsidiaries not to, take, directly
or indirectly, any action designed to, or that might be reasonably expected to,
cause or result in stabilization or manipulation of the price of the Securities
to facilitate the sale or resale of the Securities, provided that the Company
may bid for and purchase its Common Stock in accordance with Rule 10b-18 under
the 1934 Act.

(m) REIT Qualification. The Company will use its best efforts to continue to
meet the requirements for qualification and taxation as a REIT under the Code,
subject to any future determination by the Company’s board of directors that it
is no longer in the Company’s best interests to qualify as a REIT.

(n) Investment Company Act. The Company will use its best efforts to conduct its
affairs and the affairs of its Subsidiaries in such a manner so as to ensure
that neither the Company nor any of its Subsidiaries will be an “investment
company” (as defined in the Investment Company Act of 1940 (the “1940 Act”)) or
an entity “controlled” by an investment company that is required to be
registered under the 1940 Act.

(o) Undertakings. The Company will comply with all of the provisions of any
undertakings in the Registration Statement.

(p) Transfer Agent. The Company has engaged and will maintain, at its sole
expense, a registrar and transfer agent for the Securities.

(q) Liability Insurance. The Company will obtain or maintain, as appropriate,
directors and officers liability insurance in an amount deemed advisable by the
Company in its reasonable discretion.

Section 4. Payment of Expenses.

(a) Expenses. The Company will pay or cause to be paid all expenses incident to
the performance of its obligations under this Agreement, including (i) the
preparation, printing and filing of the Registration Statement (including
financial statements and exhibits) as originally filed and of each amendment
thereto, (ii) the preparation, printing and delivery to the Underwriters of this
Agreement, and such other documents as may be required in connection

 

19



--------------------------------------------------------------------------------

with the offering, purchase, sale, issuance or delivery of the Securities,
(iii) the preparation, issuance and delivery of the certificates for the
Securities, if any, to the Underwriters, including any applicable stock or other
transfer taxes and any stamp or other duties payable upon the sale, issuance or
delivery of the Securities to the Underwriters, (iv) the fees and disbursements
of the Company’s counsel and accountants, (v) the qualification of the
Securities under securities laws in accordance with the provisions of
Section 3(f) hereof, including filing fees and the reasonable fees and
disbursements of counsel for the Underwriters in connection therewith and in
connection with the preparation of any Blue Sky Survey and any supplement
thereto, (vi) the printing and delivery to the Underwriters of copies of each
Preliminary Prospectus, any Permitted Free Writing Prospectus and of the
Prospectus and any amendments or supplements thereto and any costs associated
with electronic delivery of any of the foregoing by the Underwriters to
investors, (vii) the fees and expenses of any transfer agent or registrar for
the Securities, (viii) the reasonable costs and expenses of the Company relating
to investor presentations on any “road show” undertaken in connection with the
marketing of the Securities, including, expenses associated with the production
of road show slides and graphics, but excluding travel and reasonable lodging
expenses of the Underwriters and representatives and officers of the Company
(which shall be paid by the Underwriters), and (ix) any filing fees incident to,
and the reasonable fees and disbursements of counsel to the Underwriters in
connection with the review by FINRA of the terms of the sale of the Securities
(subject to a maximum of $10,000) and (x) the fees and expenses incurred in
connection with the quotation of the Securities on Nasdaq.

(b) Termination of Agreement. If this Agreement is terminated by the
Representatives in accordance with the provisions of Section 5 or Section 9
hereof, the Company shall reimburse the Underwriters for all of their
out-of-pocket expenses, (including the reasonable fees and disbursements of
counsel for the Underwriters) actually incurred in connection with the proposed
purchase and the public offering and sale of the Securities.

Section 5. Conditions of Underwriters’ Obligations. The obligations of the
Underwriters hereunder are subject to the accuracy of the representations and
warranties of the Company and the Manager contained in Section 1 hereof or in
certificates of any officer of the Company or any subsidiary of the Company or
the Manager delivered pursuant to the provisions hereof, to the performance by
the Company of its covenants and other obligations hereunder, and to the
following further conditions:

(a) Effectiveness of Registration Statement; Filing of Prospectus; Payment of
Filing Fee. The Registration Statement, including any Rule 462(b) Registration
Statement, shall have been declared effective and at the Closing Time no stop
order suspending the effectiveness of the Registration Statement shall have been
issued under the 1933 Act or proceedings therefore initiated or threatened by
the Commission, and any request on the part of the Commission for additional
information shall have been complied with to the reasonable satisfaction of
counsel to the Underwriters. A prospectus containing the Rule 430B Information
shall have been filed with the Commission in the manner and within the time
period required by Rule 424(b) without reliance on Rule 424(b)(8) (or a
post-effective amendment providing such information shall have been filed and
have been declared effective in accordance with the requirements of Rule 430B).
The Company shall have paid the required Commission filing fees relating to the
Securities within the time period required by the 1933 Act Regulations.

 

20



--------------------------------------------------------------------------------

 

(b) Opinion of Counsel for Company. At Closing Time, the Representatives shall
have received the favorable opinions, dated as of Closing Time, of Skadden,
Arps, Slate, Meagher & Flom LLP, in form and substance satisfactory to counsel
for the Underwriters to the effect set forth in Exhibit A and Exhibit B hereto
and to such further effect as counsel to the Underwriters may reasonably
request.

(c) Opinion of Counsel for Underwriters. At the Closing Time, the
Representatives shall have received the favorable opinion, dated as of the
Closing Time, of Hunton & Williams LLP with respect to the matters the
Underwriters reasonably request. Such counsel may also state that, insofar as
such opinion involves factual matters, they have relied, to the extent they deem
proper, upon certificates of officers of the Company, the Manager and
certificates of public officials.

(d) Officers’ Certificates. At Closing Time, there shall not have been, since
the date hereof, since the Applicable Time or since the respective dates as of
which information is given in the Prospectus or the General Disclosure Package,
any Material Adverse Effect or Manager Material Adverse Effect. The Underwriters
shall have received a certificate of the President or a Vice President of the
Company and of the chief financial or chief accounting officer of the Company,
dated as of Closing Time, to the effect that (i) there has been no such Material
Adverse Effect, (ii) the representations and warranties in Section 1(a) hereof
are true and correct with the same force and effect as though expressly made at
and as of Closing Time, (iii) the Company has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied at or prior to
Closing Time, and (iv) no stop order suspending the effectiveness of the
Registration Statement has been issued and no proceedings for that purpose have
been instituted or are pending or, to their knowledge, contemplated by the
Commission. The Representatives shall have also received a certificate of the
President of the Manager and of the Treasurer of the Manager, dated as of the
Closing Time, to the effect that (i) there has been no Manager Material Adverse
Effect, (ii) the representations and warranties in Section 1(b) hereof are true
and correct with the same force and effect as though expressly made at and as of
the Closing Time and (iii) the Manager has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied at or prior to
the Closing Time.

(e) Accountant’s Comfort Letter. At the time of the execution of this Agreement,
the Underwriter shall have received from Ernst & Young LLP a letter dated such
date, in form and substance satisfactory to the Representatives, together with
signed or reproduced copies of such letters for each of the other Underwriters,
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained in the Registration
Statement, the General Disclosure Package and the Prospectus. Such letters shall
address the audited financial statements, any unaudited interim financial
statements (including a statement that such unaudited financial statements have
been reviewed in accordance with the standards established under Statement on
Auditing Standards No. 100) and any pro forma financial statements and also
shall provide customary negative assurances.

(f) Bring-down Comfort Letter. At Closing Time, the Representatives shall have
received from Ernst & Young LLP a letter, dated as of Closing Time, to the
effect that they reaffirm the statements made in the letter furnished pursuant
to subsection (e) of this Section 5, except that the specified date referred to
shall be a date not more than three business days prior to Closing Time.

 

21



--------------------------------------------------------------------------------

 

(g) Approval of Listing. At Closing Time, the Securities shall have been
approved for quotation on Nasdaq.

(h) No Objection. FINRA shall have not raised any objection with respect to the
fairness and reasonableness of the underwriting terms and arrangements.

(i) Lock up Agreements. At the date of this Agreement, the Representatives shall
have received an agreement substantially in the form of Exhibit C hereto signed
by the persons and entities listed on Schedule V.

(j) Conditions to Purchase of Option Securities. In the event that the
Underwriters exercise their option provided in Section 2(b) hereof to purchase
all or any portion of the Option Securities, the representations and warranties
of the Company and the Manager contained herein and the statements in any
certificates furnished by the Company and the Manager hereunder shall be true
and correct as of each Date of Delivery and, at the relevant Date of Delivery,
the Representatives shall have received:

(i) Officers’ Certificate. A certificate, dated such Date of Delivery, of the
President or a Vice President of the Company and of the Chief Financial Officer
or chief accounting officer of the Company confirming that the certificate
delivered by the Company at the Closing Time pursuant to Section 5(d) hereof
remains true and correct as of such Date of Delivery.

(ii) Officers’ Certificate. A certificate, dated such Date of Delivery, of the
President of the Manager and of the Treasurer of the Manager confirming that the
certificate delivered by the Manager at the Closing Time pursuant to
Section 5(d) hereof remains true and correct as of such Date of Delivery.

(iii) Opinion of Counsel for Company. The favorable opinion of Skadden, Arps,
Slate, Meagher & Flom LLP, counsel for the Company and the Manager, each in form
and substance satisfactory to counsel for the Underwriters, dated such Date of
Delivery, relating to the Option Securities to be purchased on such Date of
Delivery and otherwise to the same effect as the opinions required by
Section 5(b) hereof.

(iv) Opinion of Counsel for Underwriters. The favorable opinion of Hunton &
Williams LLP, special counsel for the Underwriters, dated such Date of Delivery,
relating to the Option Securities to be purchased on such Date of Delivery and
otherwise to the same effect as the opinion required by Section 5(c) hereof.

(v) Bring-down Comfort Letter. A letter from Ernst & Young LLP, in form and
substance satisfactory to the Representatives and dated such Date of Delivery,
substantially in the same form and substance as the letter furnished to the
Representatives pursuant to Section 5(e) hereof, except that the “specified
date” in the letter furnished pursuant to this paragraph shall be a date not
more than three days prior to such Date of Delivery.

(k) Additional Documents. At the Closing Time and at each Date of Delivery,
counsel for the Underwriters shall have been furnished with such documents and
opinions as they may reasonably require for the purpose of enabling it to pass
upon the issuance and sale of the Securities as herein contemplated, or in order
to evidence the accuracy of any of the

 

22



--------------------------------------------------------------------------------

representations or warranties, or the fulfillment of any of the conditions,
herein contained; and all proceedings taken by the Company in connection with
the issuance and sale of the Securities as herein contemplated shall be
reasonably satisfactory in form and substance to the Underwriters and counsel
for the Underwriters.

(l) Termination of Agreement. If any condition specified in this Section 5 shall
not have been fulfilled when and as required to be fulfilled, this Agreement,
or, in the case of any condition to the purchase of Option Securities on a Date
of Delivery which is after the Closing Time, the obligations of the several
Underwriters to purchase the relevant Option Securities, may be terminated by
the Representatives by notice to the Company at any time at or prior to the
Closing Time or such Date of Delivery, as the case may be, and such termination
shall be without liability of any party to any other party, except as provided
in Section 4(b) and except that this paragraph and Sections 1, 6, 7 and 8 shall
survive any such termination and remain in full force and effect.

Section 6. Indemnification.

(a) Indemnification of Underwriters. The Company agrees to indemnify and hold
harmless each Underwriter, its Affiliates, its selling agents and each person,
if any, who controls the Underwriter within the meaning of Section 15 of the
1933 Act or Section 20 of the 1934 Act as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the Registration Statement (or any amendment
thereto), including any 462(b) Registration Statement, and including the Rule
430B Information, or the omission or alleged omission therefrom of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or arising out of any untrue statement or alleged untrue
statement of a material fact included in any Preliminary Prospectus and the
General Disclosure Package or the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in any Issuer Limited Use Free Writing Prospectus or
the omission or alleged omission therefrom of a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading;

(iii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 6(e) below) any such settlement is effected
with the written consent of the Company;

 

23



--------------------------------------------------------------------------------

 

(iv) against any and all expense (including the fees and disbursements of
counsel chosen by the Representatives), reasonably incurred in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue statement or omission, or any such
alleged untrue statement or omission, to the extent that any such expense is not
paid under (i) or (ii) above;

provided, however, that this indemnity shall not apply to any loss, liability,
claim, damage or expense to the extent arising out of any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with the Underwriter Content.

(b) Indemnification of Company, Directors and Officers. Each Underwriter
severally agrees to indemnify and hold harmless the Company, its directors, each
of its officers who signed the Registration Statement, and each person, if any,
who controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act, against any and all loss, liability, claim, damage
and expense described in the indemnity contained in subsection (a) of this
Section 6, as incurred, but only with respect to untrue statements or omissions,
or alleged untrue statements or omissions, made in the Registration Statement,
the General Disclosure Package or the Prospectus in reliance upon and in
conformity with the Underwriter Content. The Company hereby acknowledges that
the only information that the Underwriters have furnished to the Company
expressly for use in the Registration Statement, the General Disclosure Package
or the Prospectus are the statements set forth under the caption “Underwriting”
in such documents as follows: the first and second sentences of paragraph 9, and
the third and fourth sentences of paragraph 10, each relating to price
stabilization activities and paragraph 11 relating to electronic prospectus
delivery (collectively, the “Underwriter Content”).

(c) Actions Against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in, and, to the
extent that it shall elect, jointly with all other indemnifying parties
similarly notified, by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that a conflict may arise
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 6 for any legal or other expenses subsequently incurred by
such indemnified party in connection

 

24



--------------------------------------------------------------------------------

with the defense thereof unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the next preceding sentence
(it being understood, however, that the indemnifying party shall not be liable
for the expenses of more than one separate counsel (together with local
counsel), approved by the indemnifying party, representing the indemnified
parties who are parties to such action), (ii) the indemnifying party shall not
have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, or (iii) the indemnifying party has authorized in writing the employment
of counsel for the indemnified party at the expense of the indemnifying party,
in each of which cases the fees and expenses of counsel shall be at the expense
of the indemnifying party.

(d) Settlement without Consent if Failure to Reimburse. The indemnifying party
under this Section 6 shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by
Section 6(d) hereof, the indemnifying party agrees that it shall be liable for
any settlement of any proceeding effected without its written consent if
(i) such settlement is entered into more than 60 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any indemnified party is or could
have been a party and indemnity was or could have been sought hereunder by such
indemnified party, unless such settlement, compromise or consent includes (i) an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any indemnified party.

Section 7. Contribution. If the indemnification provided for in Section 6 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Underwriters on the other hand from the offering of the Securities
pursuant to this Agreement or (ii) if the allocation provided by clause (i) is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company on the one hand and of the Underwriters on the
other hand in connection with the statements or omissions which resulted in such
losses, liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

The relative benefits received by the Company on the one hand and the
Underwriters on the other hand in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses)

 

25



--------------------------------------------------------------------------------

received by the Company and the total underwriting discount received by the
Underwriters, in each case as set forth on the cover of the Prospectus bear to
the aggregate public offering price of the Securities as set forth on the cover
of the Prospectus.

The relative fault of the Company on the one hand and the Underwriters on the
other hand shall be determined by reference to, among other things, whether any
such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or by the Underwriters and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

The Company and the Underwriters agree that it would not be just and equitable
if contribution pursuant to this Section 7 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 7. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 7 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

Notwithstanding the provisions of this Section 7, (i) no Underwriter shall be
required to contribute an amount in excess of the underwriting discounts and
commissions applicable to the Securities purchased by such Underwriter and
(ii) no person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

For purposes of this Section 7, each person, if any, who controls an Underwriter
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
and each Underwriter’s Affiliates and selling agents shall have the same rights
to contribution as such Underwriter, and each director of the Company, each
officer of the Company who signed the Registration Statement, and each person,
if any, who controls the Company within the meaning of Section 15 of the 1933
Act or Section 20 of the 1934 Act shall have the same rights to contribution as
the Company.

The Underwriters’ respective obligations to contribute pursuant to this
Section 7 are several in proportion to the number of Initial Securities set
forth opposite their respective names in Schedule I hereto and not joint.

Section 8. Representations, Warranties and Agreements to Survive. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or the Manager submitted pursuant
hereto, shall remain operative and in full force and effect regardless of
(i) any investigation made by or on behalf of any Underwriter or its Affiliates
or selling agents, any person controlling any Underwriter, its officers or
directors or any person controlling the Company, the person controlling the
Manager and (ii) delivery of and payment for the Securities.

 

26



--------------------------------------------------------------------------------

 

Section 9. Termination of Agreement.

(a) Termination; General. The Representatives may terminate this Agreement, by
notice to the Company, at any time at or prior to the Closing Time (i) if there
has been, since the time of execution of this Agreement or since the respective
dates as of which information is given in the General Disclosure Package or the
Prospectus (exclusive of any supplement thereto), any Material Adverse Effect or
Manager Material Adverse Effect, the effect of which is such as to make it, in
the judgment of the Representatives, impracticable or inadvisable to market the
Securities or to enforce contracts for the sale of the Securities, or (ii) if
there has occurred any material adverse change in the financial markets in the
United States or the international financial markets, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any material
and adverse change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Underwriter, impracticable or inadvisable to market the
Securities or to enforce contracts for the sale of the Securities, or (iii) if
trading in any securities of the Company has been suspended or materially
limited by the Commission or Nasdaq, or if trading generally on the New York
Stock Exchange or The NASDAQ Stock Market, Inc. has been suspended or materially
limited, or minimum or maximum prices for trading have been fixed, or maximum
ranges for prices have been required, by any of said exchanges or by order of
the Commission, FINRA or any other governmental authority, or (iv) a material
disruption has occurred in commercial banking or securities settlement or
clearance services in the United States such that settlement and clearance of
the sale of the Securities is impracticable or impossible, or (v) if a banking
moratorium has been declared by either federal or New York State authorities.

(b) Liabilities and Expenses. If this Agreement is terminated pursuant to this
Section 9, (i) such termination shall be without liability of any party to any
other party except as provided in Section 4 hereof, and provided further that
this paragraph and Sections 1, 6, 7 and 9(a) shall survive such termination and
remain in full force and effect, and (ii) the Underwriters shall only be
entitled to receive out-of-pocket expenses actually incurred.

Section 10. Default by One or More of the Underwriters. If one or more of the
Underwriters shall fail at the Closing Time or a Date of Delivery to purchase
the Securities which it or they are obligated to purchase under this Agreement
(the “Defaulted Securities”), the Representatives shall have the right, within
24 hours thereafter, to make arrangements for one or more of the non-defaulting
Underwriters, or any other underwriters, to purchase all, but not less than all,
of the Defaulted Securities in such amounts as may be agreed upon and upon the
terms herein set forth; if, however, the Representatives shall not have
completed such arrangements within such 24-hour period, then:

(i) if the number of Defaulted Securities does not exceed 10% of the number of
Securities to be purchased on such date, each of the non-defaulting Underwriters
shall be obligated, severally and not jointly, to purchase the full amount
thereof in the proportions that their respective underwriting obligations
hereunder bear to the underwriting obligations of all non-defaulting
Underwriters, or

(ii) if the number of Defaulted Securities exceeds 10% of the number of
Securities to be purchased on such date, this Agreement, or, with respect to any
Date of Delivery which occurs after the Closing Time, the obligation of the
Underwriters to purchase and of the Company to sell the Option Securities to be
purchased and sold on such Date of Delivery, shall terminate without liability
on the part of any non-defaulting Underwriter.

 

27



--------------------------------------------------------------------------------

 

No action taken pursuant to this Section shall relieve any defaulting
Underwriter from liability in respect of its default.

In the event of any such default which does not result in a termination of this
Agreement or, in the case of a Date of Delivery which is after the Closing Time,
which does not result in a termination of the obligation of the Underwriters to
purchase and the Company to sell the relevant Option Securities, as the case may
be, either (i) the Representatives or (ii) the Company shall have the right to
postpone the Closing Time or the relevant Date of Delivery, as the case may be,
for a period not exceeding seven days in order to effect any required changes in
the Registration Statement or Prospectus or in any other documents or
arrangements. As used herein, the term “Underwriter” includes any person
substituted for an Underwriter under this Section 10.

Section 11. Tax Disclosure. Notwithstanding any other provision of this
Agreement, from the commencement of discussions with respect to the transactions
contemplated hereby, the Company (and each employee, representative or other
agent of the Company) may disclose to any and all persons, without limitation of
any kind, the tax treatment and tax structure (as such terms are used in
Sections 6011, 6111 and 6112 of the U.S. Code and the Treasury Regulations
promulgated thereunder) of the transactions contemplated by this Agreement and
all materials of any kind (including opinions or other tax analyses) that are
provided to the Company relating to such tax treatment and tax structure.

Section 12. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Underwriters shall be
directed to Citigroup Global Markets Inc., 388 Greenwich Street, New York, New
York, 10013, Attention: Equity Capital Markets Syndicate, with a copy to (which
shall not constitute notice) Hunton & Williams LLP, Riverfront Plaza, East
Tower, 951 East Byrd Street, Richmond, Virginia 23219, Attention of Edward W.
Elmore, Jr., Esq.; notices to the Company and the Manager shall be directed to
each of them at 2 Bethesda Metro Center, 14th Floor, Bethesda, Maryland 20814,
attention of Secretary, each with a copy to (which shall not constitute notice)
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York
10036, Attention of David J. Goldschmidt, Esq.

Section 13. No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (i) the purchase and sale of the Securities pursuant to this
Agreement, including the determination of the public offering price of the
Securities and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company and the Manager, on the one hand, and
the several Underwriters, on the other hand, (ii) in connection with the
offering contemplated hereby and the process leading to such transaction the
Underwriter is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, the Manager, or their respective stockholders,
creditors, employees or any other party, (iii) the Underwriter has not assumed
and will not assume an advisory or fiduciary responsibility in favor of the
Company or the Manager with respect to the offering contemplated hereby or the
process leading thereto (irrespective of whether the Underwriter has advised or
is currently advising the Company or the Manager on other matters) and the
Underwriter has no obligation to the

 

28



--------------------------------------------------------------------------------

Company or the Manager with respect to the offering contemplated hereby except
the obligations expressly set forth in this Agreement, (iv) the Underwriters and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of each of the Company and the Manager,
and (v) the Underwriters and their respective agents have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company and the Manager have consulted their own
respective legal, accounting, regulatory and tax advisors to the extent each
deemed appropriate.

Section 14. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company, the Manager and
the Underwriters, or any of them, with respect to the subject matter hereof.

Section 15. Parties. This Agreement shall each inure to the benefit of and be
binding upon the Underwriters, the Company, the Manager and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Underwriters, the Company, the Manager and their respective successors and the
controlling persons and officers and directors referred to in Sections 6 and 7
and their heirs and legal representatives, any legal or equitable right, remedy
or claim under or in respect of this Agreement or any provision herein
contained. This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the Underwriters, the Company, the
Manager and their respective successors, and said controlling persons and
officers and directors and their heirs and legal representatives, and for the
benefit of no other person, firm or corporation. No purchaser of Securities from
any Underwriter shall be deemed to be a successor by reason merely of such
purchase.

Section 16. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 17. TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

Section 18. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

Section 19. Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.

[Signature Page Follows.]

 

29



--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company and the Manager a counterpart hereof,
whereupon this instrument, along with all counterparts, will become a binding
agreement among the Underwriters, the Company and the Manager in accordance with
its terms.

 

Very truly yours, AMERICAN CAPITAL AGENCY CORP. By:  

 

  Name:   Title: AMERICAN CAPITAL AGENCY MANAGEMENT, LLC By:  

 

  Name:   Title:

 

30



--------------------------------------------------------------------------------

 

CONFIRMED AND ACCEPTED,

as of the date first above written:

MERRIL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

CITIGROUP GLOBAL MARKETS INC.

DEUTSCHE BANK SECURITIES INC.

UBS SECURITIES LLC

For themselves and as Representatives of the several Underwriters named in
Schedule I hereto.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By:  

 

  Name:   Title:

CITIGROUP GLOBAL MARKETS INC.

By:  

 

  Name:   Title: DEUTSCHE BANK SECURITIES INC. By:  

 

  Name:   Title: By:  

 

  Name:   Title:

UBS SECURITIES LLC

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

31



--------------------------------------------------------------------------------

 

SCHEDULE I

 

Name of Underwriter

   Number of  Initial
Securities  

Merrill Lynch, Pierce, Fenner & Smith Incorporated

     2,530,000   

Citigroup Global Markets Inc.

     2,530,000   

Deutsche Bank Securities Inc.

     2,530,000   

UBS Securities LLC

     2,530,000   

Jefferies & Company, Inc.

     546,250   

JMP Securities LLC

     546,250   

RBC Capital Markets Corporation

     287,500            

Total

     11,500,000            



--------------------------------------------------------------------------------

 

SCHEDULE II

Information Conveyed at the Applicable Time

Price to Public: $26.00

Number of Shares Offered: 11,500,000



--------------------------------------------------------------------------------

 

SCHEDULE III

Issuer General Use Free Writing Prospectus

None.



--------------------------------------------------------------------------------

 

SCHEDULE IV

List of Subsidiaries

American Capital Agency TRS, LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

 

SCHEDULE V

List of Persons and Entities Subject to Lock Up Agreements

American Capital Agency Management, LLC

American Capital, Ltd.

Malon Wilkus

John R. Erickson

Samuel A. Flax

Alvin N. Puryear

Morris A. Davis

Gary Kain

Randy E. Dobbs

Larry K. Harvey



--------------------------------------------------------------------------------

 

Exhibit A

Draft of September 27, 2010

[Subject to Opinion Committee Review]

October [1], 2010

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

UBS Securities LLC

c/o Merrill Lynch, Pierce, Fenner & Smith

Incorporated

One Bryant Park

New York, New York 10036

As Representatives of the several Underwriters

 

  Re: Offering of Common Stock of American Capital Agency Corp.

Ladies and Gentlemen:

We have acted as special counsel to American Capital Agency Corp., a Delaware
corporation (the “Company”), and American Capital Agency Management, LLC, a
Delaware limited liability company (the “Manager”), in connection with the
Underwriting Agreement, dated September [27], 2010 (the “Underwriting
Agreement”), among you, as representatives of the several Underwriters named
therein (the “Underwriters”), the Company and the Manager, relating to the sale
by the Company to the Underwriters of [11,500,000] shares (the “Firm Shares”) of
the Company’s common stock, par value $0.01 per share (the “Common Stock”), and
up to an additional [1,725,000] shares of Common Stock (the “Option Shares”) at
the Underwriters’ option to cover over-allotments. The Firm Shares and the
Option Shares are collectively referred to herein as the “Securities.”

This opinion is being furnished to you pursuant to Section 5(b) of the
Underwriting Agreement.



--------------------------------------------------------------------------------

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

UBS Securities LLC

October [1], 2010

Page -3-

 

 

In rendering the opinions set forth herein, we have examined and relied on
originals or copies of the following:

(a) the registration statement on Form S-3 (File No. 333-159650) of the Company
relating to the Securities and other securities of the Company filed with the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933 (the “Securities Act”) allowing for delayed offerings pursuant to Rule
415 of the General Rules and Regulations under the Securities Act (the “Rules
and Regulations”), and Pre-Effective Amendment Nos. 1 through 3 thereto,
including information deemed to be a part of the registration statement pursuant
to Rule 430B of the Rules and Regulations, the Notice of Effectiveness of the
Commission posted on its website declaring such registration statement effective
on July 13, 2009 (such registration statement, as so amended, being hereinafter
referred to as the “[Initial] Registration Statement”), [and the registration
statement on Form S-3 (File No. 333-[—]) of the Company relating to the
Securities, which became effective upon filing with the Commission pursuant to
Rule 462(b) of the Rules and Regulations (such registration statement, as so
amended, being hereinafter referred to as the “462(b) Registration Statement”)];

(b) the prospectus, dated July 13, 2009 (the “Base Prospectus”), which forms a
part of and is included in the [Initial] Registration Statement;

(c) the preliminary prospectus supplement, dated September [27], 2010 (together
with the Base Prospectus, the “Preliminary Prospectus”), relating to the
offering of the Securities in the form filed by the Company with the Commission
pursuant to Rule 424(b) of the Rules and Regulations;

(d) the final prospectus supplement, dated September [27], 2010 (the “Prospectus
Supplement” and together with the Base Prospectus, the “Prospectus”), relating
to the offering of the Securities in the form filed by the Company with the
Commission pursuant to Rule 424(b) of the Rules and Regulations;

(e) the documents identified on Schedule A hereto filed by the Company with the
Commission pursuant to the Securities Exchange Act of 1934 and incorporated by
reference into the Prospectus as of the date of the Prospectus Supplement (the
“Incorporated Documents”);

(f) an executed copy of the Underwriting Agreement;

(g) the Amended and Restated Certificate of Incorporation of the Company, as
certified by the Secretary of State of the State of Delaware (the “Certificate
of Incorporation”);



--------------------------------------------------------------------------------

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

UBS Securities LLC

October [1], 2010

Page -4-

 

 

(h) the Amended and Restated Bylaws of the Company, as certified by Samuel A.
Flax, the Secretary of the Company (the “Bylaws”);

(i) the resolutions of the Board of Directors of the Company with respect to the
Underwriting Agreement and the authorization of the issuance of the Securities,
adopted on May 29, 2009 and October 20, 2009[, the resolutions of the Board of
Directors of the Company with respect to the filing of the 462(b) Registration
Statement, adopted on September [—], 2010] and the resolutions of the Pricing
Committee of the Board of Directors with respect to the issuance and sale of the
Securities, adopted on September [—], 2010 as certified by Samuel A. Flax, the
Secretary of the Company;

(j) the Certificate of Formation of the Manager, as certified by the Secretary
of State of the State of Delaware;

(k) the Limited Liability Company Operating Agreement of the Manager, dated
January 8, 2008 and the First Amendment thereto dated October 19, 2009, as
certified by Samuel A. Flax, the Secretary of the Manager (the “Manager
Operating Agreement”);

(l) the resolutions of the sole member of the Manager with respect to the
Underwriting Agreement, adopted on September [—], 2010, as certified by Samuel
A. Flax, the Secretary of the Manager;

(m) the certificate of Samuel A. Flax, the Secretary and an Executive Vice
President of the Company and the Secretary and a Vice President of the Manager,
dated the date hereof (the “Officer’s Certificate”);

(n) the certificate of Samuel A. Flax, the Secretary of the Company, dated the
date hereof;

(o) the certificate of Samuel A. Flax, the Secretary of the Manager, dated the
date hereof;

(p) officers’ certificates of the Company and the Manager, each dated the date
hereof, delivered pursuant to the Underwriting Agreement;

(q) incumbency certificates of the Company and the Manager, each dated the date
hereof;



--------------------------------------------------------------------------------

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

UBS Securities LLC

October [1], 2010

Page -5-

 

 

(r) the certificate of Gary Kain, the Senior Vice President and Chief Investment
Officer of the Company, dated the date hereof, relating to certain matters under
the Investment Company Act of 1940, as amended (such Act, the “1940 Act” and
such certificate, the “1940 Act Certificate”);

(s) the certificate of Gary Kain, the President of the Manager, dated the date
hereof, relating to certain matters under the Investment Advisers Act of 1940,
as amended (such Act, the “Advisers Act” and such certificate, the “Advisers Act
Certificate”);

(t) executed copies of the Management Agreement between the Company and the
Manager, dated May 20, 2008 (the “Management Agreement”), and the Registration
Rights Agreement between the Company and American Capital, Ltd. (formerly known
as American Capital Strategies, Ltd.), dated May 20, 2008 (collectively, the
“Company Applicable Contracts”);

(u) an executed copy of the Administrative Services Agreement between the
Manager and American Capital, Ltd., dated May 20, 2008 (together with the
Management Agreement, the “Manager Applicable Contracts”);

(v) a certificate, dated September [27], 2010, and a facsimile telegram
bringdown thereof, dated the date hereof, from the Secretary of State of the
State of Delaware, as to the Company’s existence, due incorporation and good
standing in the State of Delaware (the “Company Delaware Certificates”); and

(w) a certificate, dated September [27], 2010, and a facsimile telegram
bringdown thereof, dated the date hereof, from the Secretary of State of the
State of Delaware, as to the Manager’s existence, due formation and good
standing in the State of Delaware (the “Manager Delaware Certificates”).

We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such records of the Company and the Manager and such
agreements, certificates and receipts of public officials, certificates of
officers or other representatives of the Company, the Manager and others, and
such other documents as we have deemed necessary or appropriate as a basis for
the opinions set forth below.

In our examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals, the conformity to original documents of all documents
submitted to us as facsimile, electronic,



--------------------------------------------------------------------------------

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

UBS Securities LLC

October [1], 2010

Page -6-

 

certified or photostatic copies, and the authenticity of the originals of such
copies. In making our examination of executed documents, we have assumed that
the parties thereto, other than the Company and the Manager, had the power,
corporate or other, to enter into and perform all obligations thereunder and
have also assumed the due authorization by all requisite action, corporate or
other, and the execution and delivery by such parties of such documents and the
validity and binding effect thereof on such parties. As to any facts material to
the opinions expressed herein that we did not independently establish or verify,
we have relied upon statements and representations of officers and other
representatives of the Company, the Manager and others and of public officials,
including the facts set forth in the Officer’s Certificate.

As used herein, (i) “Company Applicable Laws” means the General Corporation Law
of the State of Delaware (the “DGCL”) and those laws, rules and regulations of
the State of New York and those federal laws, rules and regulations of the
United States of America, in each case that, in our experience, are normally
applicable to transactions of the type contemplated by the Underwriting
Agreement (other than the United States federal securities laws, state
securities or blue sky laws, antifraud laws and the rules and regulations of the
Financial Industry Regulatory Authority, Inc.), but without our having made any
special investigation as to the applicability of any specific law, rule or
regulation; (ii) “Manager Applicable Laws” means the Limited Liability Company
Act of the State of Delaware (the “DLLCA”) and those laws, rules and regulations
of the State of New York and those federal laws, rules and regulations of the
United States of America, in each case that, in our experience, are normally
applicable to transactions of the type contemplated by the Underwriting
Agreement (other than the United States federal securities laws, state
securities or blue sky laws, antifraud laws and the rules and regulations of the
Financial Industry Regulatory Authority, Inc.), but without our having made any
special investigation as to the applicability of any specific law, rule or
regulation; (iii) “Governmental Authority” means any court, regulatory body,
administrative agency or governmental body of the State of Delaware, the State
of New York or the United States of America having jurisdiction over the Company
under the Company Applicable Laws or over the Manager under the Manager
Applicable Laws; (iv) “Governmental Approval” means any consent, approval,
license, authorization or validation of, or filing, qualification or
registration with, any Governmental Authority required to be made or obtained by
the Company pursuant to the Company Applicable Laws or by the Manager pursuant
to the Manager Applicable Laws, in each case other than any consent, approval,
license, authorization, validation, filing, qualification or registration that
may have become applicable as a result of the involvement of any party (other
than the Company or the Manager, as applicable) in the transactions contemplated
by the Underwriting Agreement or because of such parties’ legal or regulatory
status or because of any other facts specifically pertaining to such parties;
(v) “Company Applicable Orders” means those



--------------------------------------------------------------------------------

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

UBS Securities LLC

October [1], 2010

Page -7-

 

judgments, orders or decrees identified on Schedule B hereto; (vi) “Manager
Applicable Orders” means those judgments, orders or decrees identified on
Schedule C hereto; and (vii) “General Disclosure Package” means the information
set forth on Schedule II to the Underwriting Agreement, the Preliminary
Prospectus and the Incorporated Documents, all considered together.

The opinions set forth below are subject to the following further
qualifications, assumptions and limitations:

(a) the opinion set forth in paragraph 1 below is based solely upon the Company
Delaware Certificates;

(b) the opinion set forth in paragraph 2 below is based solely upon the Manager
Delaware Certificates;

(c) the opinion set forth in paragraph 9 below is based solely on our
discussions with the officers of the Company responsible for the matters
discussed therein, our review of documents furnished to us by the Company and
our reliance on the representations and warranties of the Company contained in
the Underwriting Agreement and the Officer’s Certificate; and we have not made
any other inquiries or investigations or any search of the public docket records
of any court, governmental agency or body or administrative agency; in addition,
we note that we have not been engaged by, nor have we rendered any advice to,
the Company in connection with any legal or governmental proceedings;
accordingly, we do not have any special knowledge with respect to such matters,
if any;

(d) we do not express any opinion as to the effect on the opinions expressed
herein of (i) the compliance or noncompliance of any party to the Underwriting
Agreement (other than with respect to the Company and the Manager to the extent
necessary to render the opinions set forth herein) with any state, federal or
other laws or regulations applicable to it or them, or (ii) the legal or
regulatory status or the nature of the business of any such party (other than
with respect to the Company and the Manager to the extent necessary to render
the opinions set forth herein);

(e) the opinion set forth in paragraph 13 below is based solely on our
discussions with the officers of the Company responsible for the matters
discussed therein and our reliance on the representations and warranties of the
Company contained in the Underwriting Agreement and the 1940 Act Certificate;
and



--------------------------------------------------------------------------------

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

UBS Securities LLC

October [1], 2010

Page -8-

 

 

(f) the opinion set forth in paragraph 14 below is based solely on our
discussions with the officers of the Manager responsible for the matters
discussed therein and our reliance on the representations and warranties of the
Manager contained in the Underwriting Agreement and the Advisers Act
Certificate.

We do not express any opinion as to any laws other than Company Applicable Laws
and Manager Applicable Laws and the federal laws of the United States of America
to the extent referred to specifically herein. Insofar as the opinions expressed
herein relate to matters governed by laws other than those set forth in the
preceding sentence, we have assumed, without having made any independent
investigation, that such laws do not affect any of the opinions set forth
herein. The opinions expressed herein are based on laws in effect on the date
hereof, which laws are subject to change with possible retroactive effect.

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:

1. The Company has been duly incorporated and is validly existing in good
standing under the laws of the State of Delaware.

2. The Manager has been duly formed and is validly existing in good standing
under the laws of the State of Delaware.

3. The Company has the corporate power and authority to execute and deliver the
Underwriting Agreement and to consummate the transactions contemplated thereby.

4. The Manager has the limited liability company power and limited liability
company authority to execute and deliver the Underwriting Agreement and to
consummate the transactions contemplated thereby.

5. The Underwriting Agreement has been duly authorized, executed and delivered
by each of the Company and the Manager.

6. The execution and delivery by the Company of the Underwriting Agreement and
the consummation by the Company of the transactions contemplated thereby,
including the issuance and sale of the Securities, will not (i) conflict with
the Certificate of Incorporation or Bylaws, (ii) constitute a violation of, or a
breach or default under, the terms of any Company Applicable Contract, or
(iii) violate or conflict with, or result in any contravention of, any Company
Applicable Law or any Company Applicable Order. We do not express any opinion,
however, as to whether the execution, delivery or performance by the Company of
the



--------------------------------------------------------------------------------

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

UBS Securities LLC

October [1], 2010

Page -9-

 

Underwriting Agreement will constitute a violation of, or a default under, any
covenant, restriction or provision with respect to financial ratios or tests or
any aspect of the financial condition or results of operations of the Company or
any of its subsidiaries.

7. The execution and delivery by the Manager of the Underwriting Agreement and
the consummation by the Manager of the transactions contemplated thereby,
including the issuance and sale of the Securities, will not (i) conflict with
the Manager Operating Agreement, (ii) constitute a violation of, or a breach or
default under, the terms of any Manager Applicable Contract or (iii) violate or
conflict with, or result in any contravention of, any Manager Applicable Law or
any Manager Applicable Order. We do not express any opinion, however, as to
whether the execution, delivery or performance by the Manager of the
Underwriting Agreement will constitute a violation of, or a default under, any
covenant, restriction or provision with respect to financial ratios or tests or
any aspect of the financial condition or results of operations of the Manager or
any of its subsidiaries.

8. No Governmental Approval, which has not been obtained or taken and is not in
full force and effect, is required to authorize, or is required for, the
execution or delivery of the Underwriting Agreement by the Company or the
Manager, or the consummation by either of them of the transactions contemplated
thereby.

9. To our knowledge, there are no legal or governmental proceedings pending to
which the Company is a party or to which any property of the Company is subject
that are required to be disclosed in the Prospectus and the General Disclosure
Package pursuant to Item 103 of Regulation S-K of the Rules and Regulations that
are not so disclosed.

10. The [Firm Shares] [Securities] have been duly authorized by the Company and,
when delivered to and paid for by the Underwriters in accordance with the terms
of the Underwriting Agreement, will be validly issued, fully paid and
non-assessable, and free and clear of any preemptive rights or any similar
rights arising under the DGCL, the Certificate of Incorporation or the Bylaws.

11. The statements in the Prospectus and the General Disclosure Package under
the caption “Description of Securities,” insofar as such statements purport to
constitute summaries of the terms of the Common Stock and the DGCL, constitute
accurate summaries of the terms of such securities or the DGCL, respectively, in
all material respects.

12. The statements in the Prospectus and the General Disclosure Package under
the caption “Underwriting,” insofar as such statements purport to summarize
certain provisions of the Underwriting Agreement, fairly summarize such
provisions in all material respects.



--------------------------------------------------------------------------------

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

UBS Securities LLC

October [1], 2010

Page -10-

 

 

13. The Company is not and, solely after giving effect to the offering and sale
of the Option Shares and the application of the proceeds thereof as described in
the Prospectus and the General Disclosure Package, will not be subject to
registration and regulation as an “investment company” as such term is defined
in the 1940 Act.

14. The Manager is not subject to registration and regulation as an “investment
adviser” as such term is defined in the Advisers Act.

15. The Company has an authorized capitalization consisting of 150,000,000
shares of Common Stock and 10,000,000 shares of preferred stock, par value $0.01
per share.

This opinion is furnished only to you as representatives of the Underwriters and
is solely for the Underwriters’ benefit in connection with the closing occurring
today of the [Firm Shares] [Securities], pursuant to the Underwriting Agreement.
Without our prior written consent, this opinion may not be used, circulated,
quoted or otherwise referred to for any other purpose or relied upon by, or
assigned to, any other person for any purpose, including any other person that
acquires any [Firm Shares] [Securities] or that seeks to assert your rights in
respect of this opinion (other than an Underwriter’s successor in interest by
means of merger, consolidation, transfer of a business or other similar
transaction).

Very truly yours,



--------------------------------------------------------------------------------

 

Schedule A

Incorporated Documents

Annual Report on Form 10-K for the year ended December 31, 2009 filed on
February 24, 2010

Quarterly Report on Form 10-Q for the quarter ended March 31, 2010 filed on
May 3, 2010

Quarterly Report on Form 10-Q for the quarter ended June 30, 2010 filed on
August 4, 2010

Current Report on Form 8-K filed on May 19, 2010

The portions of the Definitive Proxy Statement on Schedule 14A filed on April 2,
2010 that are incorporated by reference in the Annual Report on Form 10-K for
the year ended December 31, 2009

The description of the Common Stock set forth in the registration statement on
Form 8-A filed on May 9, 2008, and any amendment or report filed for the purpose
of updating such description



--------------------------------------------------------------------------------

 

Schedule B

Company Applicable Orders

None



--------------------------------------------------------------------------------

 

Schedule C

Manager Applicable Orders

None



--------------------------------------------------------------------------------

 

Draft of September 27, 2010

[Subject to Opinion Committee Review]

October [1], 2010

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

UBS Securities LLC

c/o Merrill Lynch, Pierce, Fenner & Smith

Incorporated

One Bryant Park

New York, New York 10036

As Representatives of the several Underwriters

 

  Re: Offering of Common Stock of American Capital Agency Corp.

Ladies and Gentlemen:

We have acted as special counsel to American Capital Agency Corp., a Delaware
corporation (the “Company”), and American Capital Agency Management, LLC, a
Delaware limited liability company (the “Manager”), in connection with the
Underwriting Agreement, dated September [27], 2010 (the “Underwriting
Agreement”), among you, as representatives of the several Underwriters named
therein (the “Underwriters”), the Company and the Manager, relating to the sale
by the Company to the Underwriters of [11,500,000] shares (the “Firm Shares”) of
the Company’s common stock, par value $0.01 per share (the “Common Stock”), and
up to an additional [1,725,000] shares of Common Stock (the “Option Shares”) at
the Underwriters’ option to cover over-allotments. The Firm Shares and the
Option Shares are collectively referred to herein as the “Securities.”

This letter is being furnished to you pursuant to Section 5(b) of the
Underwriting Agreement.

In the above capacity, we have reviewed the registration statement on Form S-3
(File No. 333-159650) of the Company relating to the Securities and other
securities of the Company filed on June 1, 2009 with the Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933 (the “Securities
Act”) allowing for delayed offerings pursuant to Rule 415 of the General Rules
and Regulations under the Securities Act (the “Rules and Regulations”), and
Pre-Effective Amendment Nos. 1 through 3 thereto, including the Incorporated
Documents (as defined below) and the information deemed to be a part of the
registration statement pursuant to Rule 430B of the Rules and Regulations, the
Notice



--------------------------------------------------------------------------------

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

UBS Securities LLC

October [1], 2010

Page -2-

 

of Effectiveness of the Commission posted on its website declaring such
registration statement effective at 12:00 p.m. Eastern time on July 13, 2009
(such registration statement, as so amended, being hereinafter referred to as
the “[Initial] Registration Statement”)[, and the registration statement on Form
S-3 (File No. 333-[—]) of the Company relating to the Securities which became
effective upon filing with the Commission pursuant to Rule 462(b) of the Rules
and Regulations] (such registration statement, as so amended, being hereinafter
referred to [together with the Initial Registration Statement] as the
“Registration Statements”)], and (i) the prospectus, dated July 13, 2009 (the
“Base Prospectus”), which forms a part of and is included in the [Initial]
Registration Statement, (ii) the preliminary prospectus supplement, dated
September [27], 2010 (the “Preliminary Prospectus Supplement “ and, together
with the Base Prospectus and the Incorporated Documents, the “Preliminary
Prospectus”), relating to the offering of the Securities in the form filed with
the Commission pursuant to Rule 424(b) of the Rules and Regulations, and
(iii) the final prospectus supplement, dated September [27], 2010 (the
“Prospectus Supplement” and, together with the Base Prospectus and the
Incorporated Documents, the “Prospectus”), relating to the offering of the
Securities in the form filed with the Commission pursuant to Rule 424(b) of the
Rules and Regulations. We also have reviewed the documents identified on
Schedule A hereto filed by the Company pursuant to the Securities Exchange Act
of 1934 and incorporated by reference into the Preliminary Prospectus or the
Prospectus, as the case may be, as of the date of the Preliminary Prospectus
Supplement or Prospectus Supplement, respectively (collectively, the
“Incorporated Documents”) and such other documents as we deemed appropriate. We
have been orally advised by the Commission that no stop order suspending the
effectiveness of the [either of] Registration Statement[s] has been issued, and,
to our knowledge, no proceedings for that purpose have been instituted or are
pending or threatened by the Commission.

In addition, we have participated in conferences with officers and other
representatives of the Company and the Manager, representatives of the
independent registered public accountants of the Company and you and your
counsel, at which the contents of the Registration Statement[s], the Prospectus,
the General Disclosure Package (as defined below) and related matters were
discussed. We did not participate in the preparation of the Incorporated
Documents but have, however, reviewed such documents and discussed the business
and affairs of the Company with officers and other representatives of the
Company. We do not pass upon, or assume any responsibility for, the accuracy,
completeness or fairness of the statements contained or incorporated by
reference in the Registration Statement[s], the Prospectus or the General
Disclosure Package and have made no independent check or verification thereof
(except to the limited extent referred to in paragraphs 11 and 12 of our
corporate opinion to you dated the date hereof and in paragraph 2 of our tax
opinion to you dated the date hereof).



--------------------------------------------------------------------------------

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

UBS Securities LLC

October [1], 2010

Page -3-

 

 

On the basis of the foregoing, (i) the Registration Statement[s], at the
Effective Time (as defined below), and the Prospectus, as of the date of the
Prospectus Supplement, appeared on their face to be appropriately responsive in
all material respects to the requirements of the Securities Act and the Rules
and Regulations (except that in each case we do not express any view as to the
financial statements, schedules and other financial information included or
incorporated by reference therein or excluded therefrom) and (ii) no facts have
come to our attention that have caused us to believe that the Registration
Statement[s], at the Effective Time, contained an untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, or that the Prospectus,
as of the date of the Prospectus Supplement and as of the date hereof, contained
or contains an untrue statement of a material fact or omitted or omits to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading (except that in
each case we do not express any view as to the financial statements, schedules
and other financial information included or incorporated by reference therein or
excluded therefrom or the statements contained in the exhibits to the
Registration Statement[s]). In addition, on the basis of the foregoing, no facts
have come to our attention that have caused us to believe that the General
Disclosure Package, as of the Applicable Time (as defined below), contained an
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading (except that we do not
express any view as to the financial statements, schedules and other financial
information included or incorporated by reference therein or excluded therefrom
or the statements contained in the exhibits to the Registration Statement[s]).

As used herein, (i) “Effective Time” means the time of effectiveness of the
Registration Statement[s] for purposes of Section 11 of the Securities Act, as
such section applies to the Underwriters, (ii) “Applicable Time” means [—]
[a][p].m. New York City time on September [27], 2010, which you advised us is
the time of the first contract of sale of the Securities, and (iii) “General
Disclosure Package” means the information set forth on Schedule II to the
Underwriting Agreement and the Preliminary Prospectus, all considered together.

In addition, based on the foregoing, we confirm to you that the Prospectus has
been filed with the Commission within the time period required by Rule 424 of
the Rules and Regulations.

This letter is furnished only to you as representatives of the Underwriters and
is solely for the Underwriters’ benefit in connection with the closing occurring
today of the [Firm Shares] [Securities], pursuant to the Underwriting Agreement.
Without our prior written



--------------------------------------------------------------------------------

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

UBS Securities LLC

October [1], 2010

Page -4-

 

consent, this letter may not be used, circulated, quoted or otherwise referred
to for any other purpose or relied upon by, or assigned to, any other person for
any purpose, including any other person that acquires [Firm Shares] [Securities]
or that seeks to assert your rights in respect of this letter (other than an
Underwriter’s successor in interest by means of merger, consolidation, transfer
of a business or other similar transaction).

Very truly yours,



--------------------------------------------------------------------------------

 

Schedule A

Incorporated Documents

Annual Report on Form 10-K for the year ended December 31, 2009 filed on
February 24, 2010

Quarterly Report on Form 10-Q for the quarter ended March 31, 2010 filed on
May 3, 2010

Quarterly Report on Form 10-Q for the quarter ended June 30, 2010 filed on
August 4, 2010

Current Report on Form 8-K filed on May 19, 2010

The portions of the Definitive Proxy Statement on Schedule 14A filed on April 2,
2010 that are incorporated by reference in the Annual Report on Form 10-K for
the year ended December 31, 2009

The description of the Common Stock set forth in the registration statement on
Form 8-A filed on May 9, 2008, and any amendment or report filed for the purpose
of updating such description

 

A-5



--------------------------------------------------------------------------------

 

Exhibit B

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

155 NORTH WACKER DRIVE

CHICAGO, ILLINOIS 60606-1720

 

TEL: (312) 407-0700

FAX: (312) 407-0411

www.skadden.com

[October 1], 2010

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

UBS Securities LLC

As Representatives of the several Underwriters

named in Schedule I of the Underwriting Agreement

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, NY 10013

 

  Re: Certain United States Federal Income Tax Matters

Ladies and Gentlemen:

You have requested our opinion concerning certain United States Federal income
tax considerations in connection with the sale (the “Sale”) by American Capital
Agency Corp., a Delaware corporation (“ACAC”), to the several Underwriters named
in Schedule I ( the “Underwriters”) of the Underwriting Agreement among Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Citigroup Global Markets Inc.,
Deutsche Bank Securities Inc. and UBS Securities LLC as representatives of the
several Underwriters, and ACAC and American Capital Agency Management, LLC,
dated as of September [27], 2010 (the “Underwriting Agreement”), of [11,500,000]
shares of ACAC’s common stock, par value $0.01 per share, and an additional
[1,725,000] shares of ACAC’s common stock at the Underwriters’ option to cover
over-allotments (collectively, the “Shares”), pursuant to a shelf registration
statement on Form S-3 filed with the Securities and Exchange Commission (the
“Commission”), which was declared effective by the Commission on July 13, 2009,
including the base prospectus dated as of July 13, 2009, the preliminary
prospectus supplement thereto dated as of September [27], 2010, and the

 

B-1



--------------------------------------------------------------------------------

final prospectus supplement thereto dated as of September [27], 2010 (the
“Offering Documents”). We have acted as tax counsel to ACAC in connection with,
and have participated in the preparation of, the Offering Documents. This
opinion is being furnished to you pursuant to Section 5(b) of the Underwriting
Agreement. Capitalized terms used herein but not defined shall have the meanings
set forth in the Underwriting Agreement.

In connection with this opinion, we have examined originals or copies, certified
or otherwise identified to our satisfaction, of the Offering Documents and such
other documentation and information provided to us by ACAC as we have deemed
necessary or appropriate as a basis for the opinion set forth herein. In
addition, ACAC has provided us with, and we are relying upon, a certificate
containing certain factual statements, factual representations and covenants of
officers of ACAC (the “Officers’ Certificate”) relating to, among other things,
the actual and proposed operations of ACAC and the entities in which it holds,
or has held, a direct or indirect interest (collectively, the “Company”). For
purposes of our opinion, we have not independently verified the facts,
statements, representations and covenants set forth in the Officers’
Certificate, the Offering Documents, or in any other document. In particular, we
note that the Company may engage in transactions in connection with which we
have not provided legal advice, and have not reviewed, and of which we may be
unaware. Consequently, we have relied on ACAC’s representation that the facts,
statements, representations, and covenants presented in the Officers’
Certificate, the Offering Documents, and other documents, or otherwise furnished
to us, accurately and completely describe all material facts relevant to our
opinion. We have assumed that all such facts, statements, representations and
covenants are true without regard to any qualification as to knowledge, belief,
intent, materiality, or otherwise. Our opinion is conditioned on the continuing
accuracy and completeness of such facts, statements, representations and
covenants. We are not aware of any facts inconsistent with the statements in the
Officers’ Certificate. Any material change or inaccuracy in the facts,
statements, representations, and covenants referred to, set forth, or assumed
herein or in the Officers’ Certificate may affect our conclusions set forth
herein.

In our review of certain documents in connection with our opinion as expressed
below, we have assumed the legal capacity of all natural persons, the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals, the conformity to original documents of all documents submitted to
us as certified, conformed, photostatic, or electronic copies, and the
authenticity of the originals of such copies. Where documents have been provided
to us in draft form, we have assumed that the final executed versions of such
documents will not differ materially from such drafts.

Our opinion is also based on the correctness of the following assumptions:
(i) ACAC and each of the entities comprising the Company has been and will
continue to be operated in accordance with the laws of the jurisdictions in
which they were formed, and in the manner described in the relevant
organizational documents, (ii) there will be no changes in the applicable laws
of the State of Delaware or of any other jurisdiction under the laws of which
any of the entities comprising the Company have been formed, and (iii) each of
the written agreements to which the Company is a party has been and will be
implemented, construed and enforced in accordance with its terms.

 

B-2



--------------------------------------------------------------------------------

 

In rendering our opinion, we have considered and relied upon the Internal
Revenue Code of 1986, as amended (the “Code”), the regulations promulgated
thereunder (“Regulations”), administrative rulings and other Treasury
interpretations of the Code and the Regulations by the courts and the Internal
Revenue Service (“IRS”), all as they exist at the date hereof. It should be
noted that the Code, Regulations, judicial decisions, and administrative
interpretations are subject to change at any time and, in some circumstances,
with retroactive effect. A material change that is made after the date hereof in
any of the foregoing bases for our opinion could affect our conclusions set
forth herein. In this regard, an opinion of counsel with respect to an issue
represents counsel’s best judgment as to the outcome on the merits with respect
to such issue, is not binding on the IRS or the courts, and is not a guarantee
that the IRS will not assert a contrary position with respect to such issue or
that a court will not sustain such a position if asserted by the IRS.

We express no opinion as to the laws of any jurisdiction other than the federal
laws of the United States. We express no opinion on any issue relating to ACAC
or any investment therein, other than as expressly stated herein.

TO ENSURE COMPLIANCE WITH TREASURY DEPARTMENT CIRCULAR 230, YOU ARE HEREBY
NOTIFIED THAT: (A) ANY FEDERAL TAX ADVICE CONTAINED HEREIN IS NOT INTENDED OR
WRITTEN TO BE USED, AND CANNOT BE USED BY ANY PERSON, FOR THE PURPOSE OF
AVOIDING PENALTIES THAT MAY BE IMPOSED UNDER THE CODE; (B) THE ADVICE IS WRITTEN
IN CONNECTION WITH THE PROMOTION OR MARKETING OF THE TRANSACTION OR THE MATTERS
ADDRESSED HEREIN BY THE COMPANY; AND (C) YOU SHOULD SEEK ADVICE BASED ON YOUR
PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR.

Based on and subject to the foregoing, we are of the opinion that:

1. Commencing with ACAC’s initial taxable year that ended on December 31, 2008,
ACAC has been organized and operated in conformity with the requirements for
qualification and taxation as a real estate investment trust (a “REIT”) under
the Code, and its actual method of operation through the date of this opinion
has enabled, and its proposed method of operation will continue to enable, it to
meet the requirements for qualification and taxation as a REIT for its taxable
year ending December 31, 2010 and subsequent years. As noted in the Offering
Documents, ACAC’s qualification and taxation as a REIT depend upon its ability
to meet, through actual operating results, certain requirements relating to the
sources of its income, the nature of its assets, its distribution levels and the
diversity of its stock ownership, and various other qualification tests imposed
under the Code, the results of which are not reviewed by us. Accordingly, no
assurance can be given that the actual results of ACAC’s operations for any one
taxable year will satisfy the requirements for taxation as a REIT under the
Code.

2. Although the discussion set forth in the Offering Documents under the
headings “Federal Income Tax Considerations” and “Supplement to Federal Income
Tax Considerations” does not purport to discuss all possible United States
Federal income tax consequences of the ownership and disposition of the Shares,
such discussion, though general in nature, constitutes, in all material
respects, a fair and accurate summary under current law of the material United
States Federal income tax consequences of the ownership and disposition of the
Shares of ACAC, subject to the qualifications set forth therein.

 

B-3



--------------------------------------------------------------------------------

 

This opinion has been prepared for you in connection with the Sale and pursuant
to Section 5(b) of the Underwriting Agreement. This opinion may not be relied
upon by anyone else without our prior written consent. This opinion is expressed
as of the date hereof, and we are under no obligation to supplement or revise
our opinion to reflect any legal developments or factual matters arising
subsequent to the date hereof, or the impact of any information, document,
certificate, record, statement, representation, covenant, or assumption relied
upon herein that becomes incorrect or untrue.

Very truly yours,

 

B-4



--------------------------------------------------------------------------------

 

Exhibit C

FORM OF LOCK-UP AGREEMENT

TO BE DELIVERED PURSUANT TO SECTION 5(i)

September     , 2010

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

UBS Securities LLC

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, NY 10013

As Representatives of the several Underwriters

 

  Re: Proposed Public Offering by American Capital Agency Corp.

Dear Sirs:

The undersigned, an officer and/or director or the manager of American Capital
Agency Corp., a Delaware corporation (the “Company”), understands that Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Citigroup Global Markets Inc.,
Deutsche Bank Securities Inc. and UBS Securities LLC (in such capacity, the
“Representatives”) propose to enter into an Underwriting Agreement (the
“Underwriting Agreement”) with the Company and American Capital Agency
Management, LLC, a Delaware limited liability company and the manager of the
Company (the “Manager”), providing for the public offering of shares of the
Company’s common stock, $0.01 par value per share (“Common Stock”). In
recognition of the benefit that such an offering will confer upon the
undersigned as an officer and/or director or the manager of the Company, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned agrees with the Representatives that,
during a period of 30 days following the date of the Underwriting Agreement, the
undersigned will not, without the prior written consent of the Representatives,
directly or indirectly, (i) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant for the sale of, or otherwise dispose of or
transfer any of the shares of Common Stock or any securities convertible into or
exchangeable or exercisable for shares of Common Stock, whether now owned or
hereafter acquired by the undersigned or with respect to which the undersigned
has or hereafter acquires the power of disposition, or file, or cause to be
filed, any registration statement under the Securities Act of 1933, as amended,
with respect to

 

C-1



--------------------------------------------------------------------------------

any of the foregoing (collectively, the “Lock-Up Securities”) or (ii) enter into
any swap or any other agreement or any transaction that transfers, in whole or
in part, directly or indirectly, the economic consequence of ownership of the
Lock-Up Securities, whether any such swap or transaction is to be settled by
delivery of shares of Common Stock or other securities, in cash or otherwise.

For the avoidance of doubt, nothing contained herein shall prevent the
undersigned from, or restrict the ability of the undersigned to, (i) purchasing
shares of Common Stock or other securities of the Company, (ii) exercising any
options or other convertible securities granted under any benefit plan of the
Company; provided, that any shares of Common Stock received upon exercise of
such options or other convertible securities shall be subject to the foregoing
restrictions, or (iii) causing to be filed one or more registration statements
under the Securities Act, including amendments and supplements thereto, with
respect to the Company’s Direct Stock Purchase Program and Dividend Reinvestment
Program, and authorizing or effecting the sale by the Company of any shares of
Common Stock registered pursuant thereto; provided that the undersigned shall
not grant any purchase volume waivers under such plan during the period of 30
days from the date of the Underwriting Agreement.

Notwithstanding the foregoing, the undersigned may make gifts or transfers of
Common Stock to, or for the benefit of, family members, charitable institutions,
and trusts, limited partnerships or other entities created for estate planning
purposes, the principal beneficiaries of which are family members or charitable
institutions, subject to the condition that any such family member or charitable
institution or other holder shall execute an agreement with the Representatives
stating that such transferee is receiving and holding the shares of Common Stock
subject to the provisions of this lock-up agreement. In addition, if the
undersigned is a corporation, partnership, limited liability company or other
entity, the undersigned may transfer shares of Common Stock to persons or other
entities that own equity interests in the undersigned, subject to the condition
that the recipient shall execute an agreement with the Representatives stating
that such recipient is receiving and holding the shares of Common Stock subject
to the provisions of this lock-up agreement.

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities, except in compliance with the foregoing
instructions.

THIS LOCK-UP AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

[Signature page follows.]

 

C-2



--------------------------------------------------------------------------------

 

Very truly yours,

Signature:  

 

Print Name:  

 

Title:  

 

 

C-3